Exhibit 10.97

 

LOAN AGREEMENT

 

Dated as of December 31, 2004

 

between

 

RF MONOLITHICS, INC.

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION



--------------------------------------------------------------------------------

Table of Contents

 

         Page


--------------------------------------------------------------------------------

ARTICLE I

  Definitions    1

    Section 1.1

  Definitions    1

    Section 1.2

  Accounting Matters    13

    Section 1.3

  Other Definitional Provisions    13

ARTICLE II

  Advances and Letters of Credit    14

    Section 2.1

  Revolving Credit Advances    14

    Section 2.2

  General Provisions Regarding Interest; Etc.    15

    Section 2.3

  Unused Facility Fee    15

    Section 2.4

  Use of Proceeds    16

    Section 2.5

  Letters of Credit.    16

ARTICLE III

  Payments    18

    Section 3.1

  Method of Payment.    18

    Section 3.2

  Prepayments    19

    Section 3.3

  Additional Costs in Respect of Letters of Credit    19

ARTICLE IV

  Security    19

    Section 4.1

  Collateral    19

    Section 4.2

  Setoff    19

ARTICLE V

  Conditions Precedent    20

    Section 5.1

  Initial Extension of Credit    20

    Section 5.2

  All Extensions of Credit    21

ARTICLE VI

  Representations and Warranties    22

    Section 6.1

  Corporate Existence    22

    Section 6.2

  Financial Statements; Etc    22

    Section 6.3

  Action; No Breach    22

    Section 6.4

  Operation of Business    23

    Section 6.5

  Litigation and Judgments    23

    Section 6.6

  Rights in Properties; Liens    23

    Section 6.7

  Enforceability    23

    Section 6.8

  Approvals    23

    Section 6.9

  Debt    23

    Section 6.10

  Taxes    23

    Section 6.11

  Use of Proceeds; Margin Securities    23

    Section 6.12

  ERISA    24

    Section 6.13

  Disclosure    24

    Section 6.14

  Subsidiaries, Ventures, Etc    24

    Section 6.15

  Agreements    24

    Section 6.16

  Compliance with Laws    24

    Section 6.17

  Inventory    24

 

-i-



--------------------------------------------------------------------------------

Table of Contents

 

         Page


--------------------------------------------------------------------------------

    Section 6.18   Investment Company Act    25     Section 6.19   Public
Utility Holding Company Act    25     Section 6.20   Environmental Matters.   
25     Section 6.21   Intellectual Property    26     Section 6.22   Depository
Relationship    26     Section 6.23   Subsidiaries    26     Section 6.24  
Further Assurances    26 ARTICLE VII   Affirmative Covenants    27     Section
7.1   Reporting Requirements    27     Section 7.2   Maintenance of Existence;
Conduct of Business    29     Section 7.3   Maintenance of Properties    30
    Section 7.4   Taxes and Claims    30     Section 7.5   Insurance    30
    Section 7.6   Inspection Rights    30     Section 7.7   Keeping Books and
Records    30     Section 7.8   Compliance with Laws    30     Section 7.9  
Compliance with Agreements    31     Section 7.10   Further Assurances    31
    Section 7.11   ERISA    31 ARTICLE VIII   Negative Covenants    31
    Section 8.1   Debt    31     Section 8.2   Limitation on Liens    31
    Section 8.3   Mergers, Etc    32     Section 8.4   Restricted Payments    32
    Section 8.5   Loans and Investments    32     Section 8.6   Intentionally
Omitted.    33     Section 8.7   Transactions With Affiliates    33     Section
8.8   Disposition of Assets    33     Section 8.9   Sale and Leaseback    33
    Section 8.10   Prepayment of Debt    33     Section 8.11   Nature of
Business    33     Section 8.12   Environmental Protection    33     Section
8.13   Accounting    34     Section 8.14   No Negative Pledge    34     Section
8.15   Guaranties    34 ARTICLE IX   Financial Covenants    34     Section 9.1  
Cash Flow Leverage Ratio    34     Section 9.2   Fixed Charge Coverage Ratio   
34     Section 9.3   Consolidated Tangible Net Worth    34     Section 9.4  
Consolidated Net Income    34

    Section 9.5

  Capital Expenditures    34

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

ARTICLE X

   Default    34

    Section 10.1

   Events of Default    34

    Section 10.2

   Remedies Upon Default    37

    Section 10.3

   Performance by the Lender    37

    Section 10.4

   Cash Collateral    37

ARTICLE XI

   Miscellaneous    37

    Section 11.1

   Expenses    37

    Section 11.2

   INDEMNIFICATION    38

    Section 11.3

   Limitation of Liability    39

    Section 11.4

   No Duty    39

    Section 11.5

   Lender Not Fiduciary    39

    Section 11.6

   Equitable Relief    39

    Section 11.7

   No Waiver; Cumulative Remedies    39

    Section 11.8

   Successors and Assigns    40

    Section 11.9

   Survival    40

    Section 11.10

   ENTIRE AGREEMENT; AMENDMENT    40

    Section 11.11

   Notices    40

    Section 11.12

   Governing Law; Venue; Service of Process    40

    Section 11.13

   Counterparts    41

    Section 11.14

   Severability    41

    Section 11.15

   Headings    41

    Section 11.16

   Intentionally Omitted.    41

    Section 11.17

   Construction    41

    Section 11.18

   Independence of Covenants    41

    Section 11.19

   WAIVER OF JURY TRIAL    41

    Section 11.20

   Arbitration.    41

    Section 11.21

   Additional Interest Provision    43

    Section 11.22

   Ceiling Election    44

 

-iii-



--------------------------------------------------------------------------------

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (the “Agreement”), dated as of December 31, 2004, is between
RF MONOLITHICS, INC., a Delaware corporation (the “Borrower”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association (the “Lender”).

 

R E C I T A L S:

 

The Borrower has requested that the Lender extend credit to the Borrower as
described in this Agreement. The Lender is willing to make such credit available
to the Borrower upon and subject to the provisions, terms and conditions
hereinafter set forth.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.1 Definitions. As used in this Agreement, all exhibits, appendices and
schedules hereto and in any note, certificate, report or other Loan Documents
made or delivered pursuant to this Agreement, the following terms will have the
meanings given such terms in this Section 1 or in the provision, section or
recital referred to below:

 

“AAA” has the meaning for such term set forth in Section 11.20.B of the
Agreement.

 

“Acquisition Consideration” means the consideration given by the Borrower or any
of its Subsidiaries for a Permitted Acquisition, including but not limited to
the sum of (without duplication) (a) the fair market value of any cash, property
(including any Equity Interests) or services given, plus (b) the amount of any
Debt incurred or guaranteed (to the extent the proceeds of such Debt are used to
fund such Permitted Acquisition and are not otherwise accounted for under the
preceding clause (a)) or assumed in connection with such Permitted Acquisition
by the Borrower or any of its Subsidiaries.

 

“Advance” means an advance by the Lender to the Borrower pursuant to Article II
or any advance made by the Lender to cover any drawing under any Letters of
Credit.

 

“Advance Request Form” means a certificate, in a form approved by the Lender, in
substantially the form of Exhibit D, properly completed and signed by the
Borrower requesting a Revolving Credit Advance.

 

“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds fifteen percent (15%) or more of any class of voting
stock of such Person; or (c) fifteen percent (15%) or more of the voting stock
of which is directly or indirectly beneficially owned or held by the Person in
question. The term “control” means the possession, directly or indirectly, of
the power to direct or cause direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise; provided, however, in no event shall the Lender be deemed an
Affiliate of the Borrower or any of its Subsidiaries or Affiliates.

 

LOAN AGREEMENT - Page 1



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the Introductory Paragraph hereto, as
the same may, from time to time, be amended, modified, restated, renewed,
waived, supplemented, or otherwise changed, and includes all schedules, exhibits
and appendices attached or otherwise identified therewith.

 

“Attributable Debt” means, on any date, (a) in respect of any Capital Lease
Obligation of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease Obligation.

 

“Availability” means the lesser of (i) the Commitment minus all outstanding
Advances or (ii) the Borrowing Base minus all outstanding Advances.

 

“Borrowing Base” means, at any time, an amount equal to the sum of eighty
percent (80%) of the value of Eligible Accounts.

 

“Borrowing Base Report” means, as of any date of preparation, a certificate
setting forth the Borrowing Base (in a form acceptable to the Lender in
substantially the form of Exhibit A attached hereto) prepared by and certified
by the chief financial officer, controller or assistant controller of the
Borrower.

 

“Borrower” means the Person identified as such in the introductory paragraph
hereof, and its successors and assigns.

 

“Business Day” has the meaning assigned to it in the Notes.

 

“Capital Expenditure” shall mean any expenditure by a Person for (a) an asset
which will be used in a year or years subsequent to the year in which the
expenditure is made and which asset is properly classified in relevant financial
statements of such Person as equipment, real property, a fixed asset or a
similar type of capitalized asset in accordance with GAAP or (b) an asset
relating to or acquired in connection with an acquired business, and any and all
acquisition costs related to (a) or (b) above.

 

“Capital Lease Obligation” shall mean the amount of Debt under a lease of
Property by a Person that would be shown as a liability on a balance sheet of
such Person prepared for financial reporting purposes in accordance with GAAP.

 

“Cash Collateral” has the meaning set forth for such term in Section 2.5.D.

 

“Cash Flow Leverage Ratio” means, as of the date of any determination, for the
Borrower and its Subsidiaries on a consolidated basis, the ratio of (a)
Consolidated Senior Funded Debt as of such date to (b) Consolidated EBITDA for
the period of four consecutive Fiscal Quarters ending on such date.

 

“Cash Income Taxes” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, the aggregate amount of federal and state income taxes
paid by them during such period.

 

LOAN AGREEMENT - Page 2



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following events:

 

(a) any Person or “group” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934) is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a Person will be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than twenty percent (20%) of the voting power of all classes
of voting stock of the Borrower.

 

(b) During any consecutive two-year period beginning the day following the date
of this Agreement, individuals who at the beginning of such period constituted
the board of directors of the Borrower (together with any new directors whose
election to such board of directors, or whose nomination for election by the
owners of the Borrower, was approved by a vote of 66-2/3% of the directors then
still in office who were either directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the board of directors of the Borrower
then in office.

 

(c) David Kirk or other senior management of the Borrower as of the date hereof
shall cease to actively manage the Borrower’s day-to-day business activities,
and there is not, in the reasonable judgment of the Lender, competent
replacement management.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.

 

“Collateral” has the meaning for such term set forth in Section 4.1 of this
Agreement.

 

“Commitment” means the obligation of the Lender to make Revolving Credit
Advances pursuant to Section 2.1 in an aggregate principal amount at any time
outstanding up to but not exceeding Ten Million Dollars ($10,000,000), subject,
however, to termination pursuant to Section 10.2.

 

“Commitment Fee” means $20,000.

 

“Compliance Certificate” means a certificate, substantially in the form of
Exhibit B attached hereto, prepared by and executed by the chief financial
officer of the Borrower.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a)
Consolidated Net Income for such period, (b) Interest Expense deducted in
determining such Consolidated Net Income, (c) income tax expenses deducted in
determining such Consolidated Net Income, (d) the amount of depreciation,
depletion and amortization expense deducted in determining such Consolidated Net
Income, and (e) extraordinary losses computed and calculated in accordance with
GAAP reducing such Consolidated Net Income, minus (i) income tax credits
included in calculating such Consolidated Net Income and (ii) extraordinary
gains computed and calculated in accordance with GAAP increasing such
Consolidated Net Income.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all Interest Expense paid
in cash during such period by the Borrower and its Subsidiaries in connection
with borrowed money (including

 

LOAN AGREEMENT - Page 3



--------------------------------------------------------------------------------

capitalized interest) that is treated as interest in accordance with GAAP, and
(b) the portion of rent expense of the Borrower and its Subsidiaries with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for that period.

 

“Consolidated Senior Funded Debt” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, but excluding any Subordinated Debt, (b) all purchase money Debt,
(c) all direct obligations arising under letters of credit, bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade and accounts payable in the ordinary course of business), (e)
Attributable Debt in respect of Capital Lease Obligations and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Debt of the types specified in clauses (a) through (e) above of Persons other
than the Borrower or any Subsidiary, and (g) all Debt of the types referred to
in clauses (a) through (f) above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer (other
than a joint venturer that is only a limited partner), unless such Debt is
expressly made non-recourse to the Borrower or such Subsidiary.

 

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity
(by way of clarification, and not as an additional deduction, such GAAP
calculation would be net of treasury shares) of the Borrower and its
Subsidiaries on that date minus the Intangible Assets of the Borrower and its
Subsidiaries on that date plus Subordinated Debt.

 

“Constituent Documents” means (i) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (ii) in the case of a general
partnership, its partnership agreement; (iii) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(iv) in the case of a trust, its trust agreement; (v) in the case of a joint
venture, its joint venture agreement; (vi) in the case of a limited liability
company, its articles of organization and operating agreement or regulations;
and (vii) in the case of any other entity, its organizational and governance
documents and agreements.

 

“Debt” means as to any Person at any time (without duplication): (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, notes, debentures, or other similar instruments, (c)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable of such Person arising in the ordinary
course of business that are not past due by more than ninety (90) days, (d) all
Capital Lease Obligations of such Person, (e) all Debt or other obligations of
others Guaranteed by such Person, (f) all obligations secured by a Lien existing
on property owned by such Person, whether or not the obligations secured thereby
have been assumed by such Person or are non-recourse to the credit of such
Person, (g) any other obligation for borrowed money or other financial
accommodations which in accordance with GAAP would be shown as a liability on
the balance sheet of such Person, (h) any repurchase obligation or liability of
a Person with respect

 

LOAN AGREEMENT - Page 4



--------------------------------------------------------------------------------

to accounts, chattel paper or notes receivable sold by such Person, (i) any
liability under a sale and leaseback transaction that is not a Capital Lease
Obligation, (j) any obligation under any so-called “synthetic leases”, (k) any
obligation arising with respect to any other transaction that is the functional
equivalent of borrowing but which does not constitute a liability on the balance
sheets of a Person, (l) all reimbursement obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, bankers’ acceptances,
surety or other bonds and similar instruments, and (m) all liabilities of such
Person in respect of unfunded vested benefits under any Plan.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.

 

“Default Interest Rate” has the meaning assigned to it in the Notes.

 

“Dispute” means any action, dispute, claim or controversy of any kind, whether
in contract or tort, statutory or common law, legal or equitable, now existing
or hereafter arising under or in connection with, or in any way pertaining to
any of the Loan Documents and each other document, contract and instrument
required hereby or now or hereafter delivered to Lender in connection herewith,
or any past, present or future extensions of credit and other activities,
transactions or obligations of any kind related directly or indirectly to any of
the foregoing documents, including without limitation, any of the foregoing
arising in connection with the exercise of any self-help, ancillary or other
remedies pursuant to any of the foregoing documents.

 

“Disclosure Schedule” means the schedule of the same name attached hereto.

 

“Dollars” and “$” mean lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Accounts” means, at any time, all accounts receivable of the Borrower
created in the ordinary course of business that are acceptable to the Lender and
satisfy the following conditions:

 

A. The account complies with all applicable laws, rules, and regulations,
including, without limitation, usury laws, the Federal Truth in Lending Act, and
Regulation Z of the Board of Governors of the Federal Reserve System;

 

B. The account has not been outstanding for 60 days or more past the due date,
but not to exceed 120 days after the original date of invoice;

 

C. The account does not represent a commission and the account was created in
connection with (i) the sale of goods by the Borrower in the ordinary course of
business and such sale has been consummated and such goods have been shipped

 

LOAN AGREEMENT - Page 5



--------------------------------------------------------------------------------

and delivered and received by the account debtor, or (ii) the performance of
services by the Borrower in the ordinary course of business and such services
have been completed and accepted by the account debtor;

 

D. The account arises from an enforceable contract, the performance of which has
been completed by the Borrower;

 

E. The account does not arise from the sale of any good that is on a
bill-and-hold, guaranteed sale, sale-or-return, sale on approval, consignment,
or any other repurchase or return basis, apart from Borrower’s standard product
warranties;

 

F. The Borrower has good and indefeasible title to the account and the account
is not subject to any Lien except Liens in favor of the Lender;

 

G. The account does not arise out of a contract with or order from, an account
debtor that, by its terms, prohibits or makes void or unenforceable the grant of
a security interest by the Borrower to the Lender in and to such account;

 

H. The account is not subject to any setoff, counterclaim, defense, dispute,
recoupment, or adjustment other than normal discounts for prompt payment;

 

I. The account debtor is not insolvent or the subject of any bankruptcy or
insolvency proceeding and has not made an assignment for the benefit of
creditors, suspended normal business operations, dissolved, liquidated,
terminated its existence, ceased to pay its debts as they become due, or
suffered a receiver or trustee to be appointed for any of its assets or affairs;

 

J. The account is not evidenced by chattel paper or an instrument (although it
may be secured by a letter of credit provided by the Borrower’s customer);

 

K. No default exists under the account by any party thereto;

 

L. The account debtor has not returned or refused to retain, or otherwise
notified the Borrower of any dispute concerning, or claimed nonconformity of,
any of the goods from the sale of which the account arose;

 

M. The account is not owed by an Affiliate, employee, officer, director or
shareholder of the Borrower;

 

N. The account is payable in Dollars, Euros, Pounds Sterling or Japanese Yen by
the account debtor; provided, however, that accounts may be payable in any of
the aforementioned currencies other than Dollars only to the extent that
accounts in any one such currency do not exceed five percent (5%) of all
accounts;

 

O. The account is not owed by an account debtor whose accounts the Lender in its
reasonable discretion has chosen to exclude from Eligible Accounts;

 

P. The account shall be ineligible if the account debtor is domiciled in any
country other than the United States of America and Canada other than accounts
which are insured under a foreign credit insurance policy acceptable to Lender
in its sole discretion;

 

LOAN AGREEMENT - Page 6



--------------------------------------------------------------------------------

Q. The account shall be ineligible if more than twenty-five percent (25%) of the
aggregate balances then outstanding on accounts owed by such account debtor and
its Affiliates to the Borrower are ineligible by reason of paragraph B of this
definition;

 

R. The account shall be ineligible if the account debtor is the United States of
America or any department, agency, or instrumentality thereof, and the Federal
Assignment of Claims Act of 1940, as amended, shall not have been complied with;

 

S. The account shall be ineligible to the extent the aggregate of all accounts
owed by the account debtor and its Affiliates to which the account relates
exceeds twenty-five percent (25%) of all accounts owed by all of the Borrower’s
account debtors; and

 

T. The Account is otherwise acceptable in the sole discretion of the Lender;
provided that the Lender shall have the right to create and adjust eligibility
standards and related reserves from time to time in its good faith credit
judgment.

 

The amount of the Eligible Accounts owed by an account debtor to the Borrower
shall be reduced by the amount of all “contra accounts” and other obligations
owed by the Borrower to such account debtor.

 

“Environmental Laws” means any and all federal, state, and local laws,
regulations, judicial decisions, orders, decrees, plans, rules, permits,
licenses, and other governmental restrictions and requirements pertaining to
health, safety, or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901 et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., and the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., as the same may be amended or supplemented from time to time.

 

“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses, (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment,
resulting from the past, present, or future operations of such Person or its
Affiliates.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership

 

LOAN AGREEMENT - Page 7



--------------------------------------------------------------------------------

or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereunder.

 

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as the Borrower or is under common control (within the
meaning of Section 414(c) of the Code) with the Borrower.

 

“Event of Default” has the meaning specified in Section 10.1.

 

“Excess Cash Flow” means, for the Borrower and its Subsidiaries on a
consolidated basis for any Fiscal Year, an amount equal to (a) Consolidated
EBITDA for such period, minus (b) the sum of (without duplication) (i) Cash
Income Taxes for such period, plus (ii) Capital Expenditures for such period.

 

“Fiscal Quarter(s)” means the three-calendar-month periods ending on November
30, February 28, May 31, and August 31 of each calendar year.

 

“Fiscal Year” means the twelve-calendar-month period beginning September 1 of
each year and ending August 31 of each year.

 

“Fixed Charge Coverage Ratio” means, as of the last day of a Fiscal Quarter that
is the applicable date of determination, for the Borrower and its Subsidiaries
on a consolidated basis, the ratio of (a) Excess Cash Flow for the period of
four Fiscal Quarters ended on such date of determination to (b) the sum of (i)
Consolidated Interest Charges for the period of four Fiscal Quarters ended on
such date of determination, (ii) scheduled principal payments on Consolidated
Senior Funded Debt (including Attributable Debt but excluding principal payments
due and payable on the Termination Date) during the period of four Fiscal
Quarters following such date of determination, and (iii) an amount equal to
twenty percent (20%) of the outstanding amount of all Revolving Credit Advances
as of such date.

 

“Foreign Subsidiary” means each Subsidiary of the Borrower which is organized
under the laws of a jurisdiction other than the United States of America or any
state or commonwealth thereof.

 

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.

 

LOAN AGREEMENT - Page 8



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person as well as any obligation or liability, direct or indirect,
contingent or otherwise, of such Person (a) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Debt or other obligation or
liability (whether arising by virtue of partnership arrangements, by agreement
to keep-well, to purchase assets, goods, securities or services, to operate
Property, to take-or-pay, or to maintain net worth or working capital or other
financial statement conditions or otherwise) or (b) entered into for the purpose
of indemnifying or assuring in any other manner the obligee of such Debt or
other obligation or liability of the payment thereof or to protect the obligee
against loss in respect thereof (in whole or in part), provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Guarantor” means any Person who from time to time guarantees all or any part of
the Obligations.

 

“Guaranty” means a written guaranty of each Guarantor in favor of the Lender, in
form and substance satisfactory to Lender, as the same may be amended, modified,
restated, renewed, replaced, extended, supplemented or otherwise changed from
time to time.

 

“Hazardous Material” means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or addressed under any Environmental Law, including, without
limitation, asbestos, petroleum, and polychlorinated biphenyls.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including, to the extent specified by GAAP, customer lists,
goodwill, computer software, copyrights, trade names, trademarks, patents,
franchises, licenses, unamortized deferred charges, unamortized debt discount
and capitalized research and development costs.

 

“Interest Expense” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, all expenses treated as interest in accordance with
GAAP.

 

“Letter of Credit” means any standby letter of credit issued by the Lender for
the account of or at the direction of the Borrower pursuant to Article II of
this Agreement.

 

“Letter of Credit Liabilities” means, at any time, the aggregate face amounts of
all outstanding Letters of Credit, plus any amounts drawn under any Letters of
Credit for which the Lender has not been fully reimbursed by the Borrower
(unless the Lender, in its sole discretion, has cleared the drawn amount by
means of an Advance under the Revolving Credit Note, in which case the drawn
amount would not constitute a Letter of Credit Liability).

 

“Letter of Credit Request Form or Application” means a certificate or agreement,
in a form acceptable to the Lender, properly completed and signed by the
Borrower requesting issuance of a Letter of Credit and containing provisions for
fees for the issuance of Letters of Credit, repayment of drawn letters of
credit, the interest rate applicable to drawn and unpaid Letters of Credit, and
such other matters as the Lender may require.

 

LOAN AGREEMENT - Page 9



--------------------------------------------------------------------------------

“Leverage Ratio” means, at any particular time, the ratio of Consolidated
Liabilities to Consolidated Tangible Net Worth.

 

“Liabilities” means, at any particular time, all amounts which, in conformity
with GAAP, would be included as liabilities on a balance sheet of a Person.

 

“Lien” means any lien, mortgage, security interest, tax lien, pledge, charge,
hypothecation, assignment, preference, priority, or other encumbrance of any
kind or nature whatsoever (including, without limitation, any conditional sale
or title retention agreement), whether arising by contract, operation of law, or
otherwise.

 

“Loan Assignment Document” means the Assignment of Notes and Security Interests
dated as of December 31, 2004 between Wells Fargo Business Credit, Inc. and the
Lender.

 

“Loan Documents” means this Agreement, the Security Documents and all promissory
notes, security agreements, deeds of trust, assignments, letters of credit,
guaranties, and other instruments, documents, and agreements executed and
delivered pursuant to or in connection with this Agreement, as such instruments,
documents, and agreements may be amended, modified, renewed, restated, extended,
supplemented, replaced, consolidated, substituted, or otherwise changed from
time to time.

 

“Maximum Lawful Rate” means, at any time, the maximum rate of interest which may
be charged, contracted for, taken, received or reserved by the Lender in
accordance with applicable Texas law (or applicable United States federal law to
the extent that such law permits Lender to charge, contract for, receive or
reserve a greater amount of interest than under Texas law). The Maximum Lawful
Rate shall be calculated in a manner that takes into account any and all fees,
payments, and other charges in respect of the Loan Documents that constitute
interest under applicable law. Each change in any interest rate provided for
herein based upon the Maximum Lawful Rate resulting from a change in the Maximum
Lawful Rate shall take effect without notice to the Borrower at the time of such
change in the Maximum Lawful Rate.

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and which is covered by Title IV of ERISA.

 

“Notes” means, collectively, all promissory notes (and “Note” means any of such
Notes) executed at any time by the Borrower and payable to the order of the
Lender, as amended, renewed, replaced, extended, supplemented, consolidated,
restated, modified, otherwise changed and/or increased from time to time,
including the original Note evidencing Borrower’s obligations hereunder
substantially in the form of Exhibit C attached hereto.

 

“Obligated Party” means the Guarantor or any other Person who is or becomes
party to any agreement that guarantees or secures payment and performance of the
Obligations or any part thereof.

 

“Obligations” means all obligations, indebtedness, and liabilities of the
Borrower, each Guarantor and any other Obligated Party to the Lender or
Affiliates of the Lender, or both, now

 

LOAN AGREEMENT - Page 10



--------------------------------------------------------------------------------

existing or hereafter arising, whether direct, indirect, related, unrelated,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including, without limitation, the obligations, indebtedness, and
liabilities under this Agreement, any Swap Contract, the other Loan Documents
(including, without limitation, all Letter of Credit Liabilities), any cash
management or treasury services agreements and all interest accruing thereon
(whether a claim for post-filing or post-petition interest is allowed in any
insolvency, reorganization or similar proceeding) and all attorneys’ fees and
other expenses incurred in the enforcement or collection thereof.

 

“Operating Lease” means any lease (other than a lease constituting a Capital
Lease Obligation) of real or personal Property.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

 

“Permitted Acquisition” means the acquisition of all of the Equity Interests or
(in one transaction or a series of transactions) the assets of another Person
that constitute a business unit, provided (i) the Acquisition Consideration
required to accomplish such acquisitions does not exceed $5,000,000 in the
aggregate in any Fiscal Year of the Borrower, (ii) at the time of such
acquisition, and after giving effect to such proposed acquisition, Borrower
shall have Availability under the line of credit in an amount not less than
$3,000,000, (iii) immediately before and after giving effect to such proposed
acquisition, the Borrower is in pro forma compliance with all terms of this
Agreement and no Event of Default shall have occurred and be continuing, (iv) if
such acquisition results in a Domestic Subsidiary, (A) such Subsidiary shall
execute a Guaranty, and a Security Agreement, together with any other collateral
documents required by the Lender, (B) 100% of such Subsidiary’s Equity Interests
shall be pledged to secure the Obligations and (C) the Lender shall have
received such board resolutions, officer’s certificates, opinions of counsel and
Constituent Documents with respect to such Subsidiary as the Lender shall
reasonably request in connection with the actions described in clauses (A) and
(B) above, and (iv) if such acquisition results in a Foreign Subsidiary, (A) all
of such Subsidiary’s Equity Interests (up to 65%) owned by Borrower or its
Domestic Subsidiaries shall be pledged to secure the Obligations and (B) the
Lender shall have received such board resolutions, officer’s certificates,
opinions of counsel and Constituent Documents with respect to such Subsidiary as
the Lender shall reasonably request.

 

“Permitted Investments” means (i) investments in wholly-owned Domestic
Subsidiaries, (ii) travel advances or loans to the Borrower’s officers and
employees not exceeding at any one time an aggregate of $50,000, (iii) advances
in the form of progress payments for the purchase of Capital Expenditures
permitted pursuant to Section 9.5, prepaid rent not exceeding one month and
security deposits maintained in the ordinary course of business, and (iv)
capital contributions to or investments in joint ventures and otherwise in the
ordinary course of its business with any Person and Guarantees by the Borrower
or any of its Subsidiaries in favor of any Person in the ordinary course of its
business (including arrangements with suppliers, customers and customers of its
customers) to the extent that the aggregate amount of all such items does not
exceed $2,000,000 at any one time.

 

“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.

 

LOAN AGREEMENT - Page 11



--------------------------------------------------------------------------------

“Plan” means any employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA.

 

“Prime Rate” has the meaning assigned to it in the Notes.

 

“Principal Office” means the principal office of the Lender, presently located
at 4975 Preston Park Boulevard, Suite 280, Plano, Texas 75093.

 

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or any other assets owned,
operated or leased by such Person.

 

“Related Indebtedness” has the meaning set forth in Section 11.21 of this
Agreement.

 

“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
property.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment, (b)
prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or (c)
perform pre-remedial studies and investigations and post-remedial monitoring and
care.

 

“Reportable Event” means any of the events set forth in Section 4043 of ERISA.

 

“Revolving Credit Advance” means any Advance made by the Lender to the Borrower
pursuant to Section 2.1 of this Agreement.

 

“Revolving Credit Note” means the Revolving Credit Note of the Borrower payable
to the order of the Lender, in substantially the form of Exhibit C hereto, and
all amendments, extensions, renewals, replacements, and modifications thereof.

 

“Security Agreement” means the Pledge and Security Agreement of the Borrower in
favor of the Lender, in form and substance satisfactory to the Lender, as the
same may be amended, restated, supplemented, modified, or changed from time to
time.

 

“Security Documents” means the Security Agreement, the Guaranty, the Loan
Assignment Document (and the documents referred to therein), and each and every
pledge, mortgage, deed of trust or other collateral security agreement required
by or delivered to the Lender from time to time to secure the Obligations or any
portion thereof.

 

LOAN AGREEMENT - Page 12



--------------------------------------------------------------------------------

“Shareholders’ Equity” means, as of any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, shareholders’ equity as of such
date determined in accordance with GAAP.

 

“Subordinated Debt” means any Debt of the Borrower (other than the Obligations)
that has been subordinated to the Obligations by written agreement, in form and
content satisfactory to the Lender and which has been approved in writing by the
Lender as constituting “Subordinated Debt” for purposes of this Agreement.

 

“Subsidiary” means (a) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the Borrower or one or more of the Subsidiaries or by the Borrower and one or
more of the Subsidiaries; and (b) any other entity (i) of which at least a
majority of the ownership, equity or voting interest is at the time directly or
indirectly owned or controlled by one or more of the Borrower and the
Subsidiaries and (ii) which is treated as a subsidiary in accordance with GAAP.

 

“Swap Contract” means any agreement (including related confirmations and
schedules) between the Borrower and the Lender or any Affiliate of the Lender
now existing or hereafter entered into which is, or relates to, a rate swap,
basis swap, forward rate transaction, cap transaction, floor transaction, collar
transaction or any other similar transactions (including any option with respect
to any of these transactions) or any combination thereof.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Termination Date” means 11:00 A.M. Dallas, Texas time on December 31, 2006, or
such earlier date on which the Commitment terminates as provided in this
Agreement.

 

“UCC” means the Chapters 1 through 11 of the Texas Business and Commerce Code,
as amended from time to time.

 

Section 1.2 Accounting Matters. Any accounting term used in this Agreement or
the other Loan Documents shall have, unless otherwise specifically provided
therein, the meaning customarily given such term in accordance with GAAP, and
all financial computations thereunder shall be computed, unless otherwise
specifically provided therein, in accordance with GAAP consistently applied;
provided, that all financial covenants and calculations in the Loan Documents
shall be made in accordance with GAAP as in effect on the date of this Agreement
unless the Borrower and the Lender shall otherwise specifically agree in
writing. That certain items or computations are explicitly modified by the
phrase “in accordance with GAAP” shall in no way be construed to limit the
foregoing.

 

Section 1.3 Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof”,

 

LOAN AGREEMENT - Page 13



--------------------------------------------------------------------------------

“herein”, and “hereunder” and words of similar import referring to this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement. Unless otherwise specified, all Article and Section
references pertain to this Agreement. Terms used herein that are defined in the
UCC, unless otherwise defined herein, shall have the meanings specified in the
UCC.

 

ARTICLE II

 

Advances and Letters of Credit

 

Section 2.1 Revolving Credit Advances. Subject to the terms and conditions of
this Agreement, the Lender agrees to make Revolving Credit Advances to the
Borrower from time to time from the date hereof to and including the Termination
Date in an aggregate principal amount at any time outstanding up to but not
exceeding the amount of the Commitment, provided that the aggregate amount of
all Revolving Credit Advances at any time outstanding shall not exceed the
lesser of (i) the amount of the Commitment minus all outstanding Letter of
Credit Liabilities or (ii) the Borrowing Base minus all outstanding Letter of
Credit Liabilities. Subject to the foregoing limitations, and the other terms
and provisions of this Agreement, the Borrower may borrow, repay, and reborrow
hereunder.

 

A. The Revolving Credit Note. The obligation of the Borrower to repay the
Revolving Credit Advances and interest thereon shall be evidenced by the
Revolving Credit Note executed by the Borrower, payable to the order of the
Lender, in the principal amount of the Commitment as originally in effect, and
dated the date hereof.

 

B. Repayment of Revolving Credit Advances. The Borrower shall repay the unpaid
principal amount of all Advances on the Termination Date, unless sooner due by
reason of acceleration by the Lender as provided in this Agreement.

 

C. Interest. The unpaid principal amount of the Revolving Credit Note shall,
subject to the following sentence, bear interest as provided in the Revolving
Credit Note. If at any time the rate of interest specified in the Revolving
Credit Note would exceed the Maximum Lawful Rate but for the provisions thereof
limiting interest to the Maximum Lawful Rate, then any subsequent reduction
shall not reduce the rate of interest on the Revolving Credit Advances below the
Maximum Lawful Rate until the aggregate amount of interest accrued on the
Revolving Credit Advances equals the aggregate amount of interest which would
have accrued on the Revolving Credit Advances if the interest rate had not been
limited by the Maximum Lawful Rate. Accrued and unpaid interest on the Revolving
Credit Advances shall be payable as provided in the Revolving Credit Note and on
the Termination Date.

 

D. Borrowing Procedure. Except with respect to the credit sweep provisions of
the Note, the Borrower shall give the Lender notice of each Revolving Credit
Advance by means of an Advance Request Form containing the information required
therein and delivered (by hand or by mechanically confirmed facsimile) to the
Lender no later than 1:00 p.m. (Texas time) on the Business day prior to the day
on which the Revolving Credit Advance is desired to be funded, specifying

 

LOAN AGREEMENT - Page 14



--------------------------------------------------------------------------------

the requested date of the Advance. The Lender at its option may accept
telephonic requests for such Advances, provided that such acceptance shall not
constitute a waiver of the Lender’s right to require delivery of an Advance
Request Form in connection with subsequent Advances. Any telephonic request for
a Revolving Credit Advance by the Borrower shall be promptly confirmed by
submission of a properly completed Advance Request Form to the Lender, but
failure to deliver an Advance Request Form shall not be a defense to payment of
the Advance. The Lender shall have no liability to the Borrower for any loss or
damage suffered by the Borrower as a result of the Lender’s honoring of any
requests, execution of any instructions, authorizations or agreements or
reliance on any reports communicated to it telephonically, by facsimile or
electronically and purporting to have been sent to the Lender by the Borrower
and the Lender shall have no duty to verify the origin of any such communication
or the identity or authority of the Person sending it. Subject to the terms and
conditions of this Agreement, each Revolving Credit Advance shall be made
available to the Borrower by depositing the same, in immediately available
funds, in an account of the Borrower designated by the Borrower maintained with
the Lender at the Principal Office.

 

Section 2.2 General Provisions Regarding Interest; Etc.

 

A. Any outstanding principal of any Advance and (to the fullest extent permitted
by law) any other amount payable by the Borrower under this Agreement or any
other Loan Document that is not paid in full when due (whether at stated
maturity, by acceleration, or otherwise) shall bear interest at the Default
Interest Rate for the period from and including the due date thereof to but
excluding the date the same is paid in full. Additionally, upon the occurrence
of an Event of Default (and from the date of such occurrence) all outstanding
and unpaid principal amounts of all of the Obligations shall, to the extent
permitted by law, bear interest at the Default Interest Rate until such time as
the Lender shall waive in writing the application of the Default Interest Rate
to such Event of Default situation. Interest payable at the Default Interest
Rate shall be payable from time to time on demand.

 

B. Computation of Interest. Interest on the Advances and all other amounts
payable by the Borrower hereunder shall be computed on the basis of a year of
360 days and the actual number of days elapsed (including the first day but
excluding the last day) unless such calculation would result in a usurious rate,
in which case interest shall be calculated on the basis of a year of 365 or 366
days, as the case may be.

 

Section 2.3 Unused Facility Fee. The Borrower agrees to pay to the Lender an
unused facility fee on the daily average unused amount of the Commitment for the
period from and including the date of this Agreement to and including the
Termination Date, at the rate of one-quarter of one percent (.25%) per annum
based on a 360 day year and the actual number of days elapsed. For the purpose
of calculating the commitment fee hereunder, the Commitment shall be deemed
utilized by the amount of all outstanding Advances and Letter of Credit
Liabilities. Accrued commitment fee shall be payable quarterly in arrears and on
the Termination Date.

 

LOAN AGREEMENT - Page 15



--------------------------------------------------------------------------------

Section 2.4 Use of Proceeds. The proceeds of the Revolving Credit Advances shall
be used by the Borrower (i) to refinance existing indebtedness of the Borrower,
(ii) to pay fees and expenses in connection with the transactions contemplated
herein, (iii) to make Permitted Acquisitions, (iv) to make Permitted Investments
and (v) for working capital in the ordinary course of business and other general
corporate purposes.

 

Section 2.5 Letters of Credit.

 

A. Standby Letters of Credit. Subject to the terms and conditions of this
Agreement, the Lender agrees to issue one or more Letters of Credit for the
account of the Borrower from time to time from the date hereof to and including
the Revolving Credit Termination Date; provided, however, that the outstanding
Letter of Credit Liabilities shall not at any time exceed the lesser of (a) Five
Hundred Thousand Dollars ($500,000), (b) an amount equal to the amount of the
Commitment minus the outstanding Revolving Credit Advances, or (c) the Borrowing
Base minus the outstanding Revolving Credit Advances. Each Letter of Credit
shall have an expiration date not to exceed 365 days, shall not have an
expiration date beyond the Termination Date, shall be payable in Dollars, must
support a transaction that is entered into in the ordinary course of the
Borrower’s business, must be satisfactory in form and substance to the Lender,
will be subject to the payment of such Letter of Credit fees as the Lender may
require, and shall be issued pursuant to such documents and instruments executed
by the Borrower (including, without limitation, the Borrower’s form of letter of
credit application as then in effect) as the Lender may require.

 

Each payment by the Lender pursuant to a drawing under a Letter of Credit is due
and payable ON DEMAND, and at the sole option of the Lender, can be charged by
the Lender as (and will be deemed to be) a Revolving Credit Advance by the
Lender to the Borrower under the Revolving Credit Note and this Agreement as of
the day and time such payment is made by the Lender and in the amount of such
payment.

 

B. Obligations Absolute. The obligation of the Borrower to reimburse the Lender
for each drawing under each Letter of Credit shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

1. any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

2. the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

LOAN AGREEMENT - Page 16



--------------------------------------------------------------------------------

3. any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit; or

 

4. any payment by the Lender under such Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the Lender under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law.

 

    The Borrower shall promptly examine a copy of each Letter of Credit that is
delivered to it and, in the event of any claim of noncompliance with the
Borrower’s instructions or other irregularity, the Borrower will immediately
notify the Lender. The Borrower shall be conclusively deemed to have waived any
such claim against the Lender and its correspondents unless such notice is given
as aforesaid.

 

C. Role of Lender. The Borrower agrees that, in paying any drawing under a
Letter of Credit, the Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the Lender, any of its Affiliates, any of the respective
officers, directors, employees, agents or attorneys-in-fact of the Lender and
its Affiliates, nor any of the respective correspondents, participants or
assignees of the Lender shall be liable or responsible for any of the matters
described in clauses (1) through (4) of Section 2.5.B; provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the Lender, and the Lender may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the Lender’s willful misconduct or gross negligence or the Lender’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the Lender may accept documents that appear on
their face to be in order, without responsibility for further investigation, and
the Lender shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

LOAN AGREEMENT - Page 17



--------------------------------------------------------------------------------

D. Cash Collateral. Upon the request of the Lender, (i) if the Lender has
honored any full or partial drawing request under any Letter of Credit and such
drawing has not been reimbursed on the applicable honor date or converted to an
Advance, or (ii) if, as of the Termination Date, any Letter of Credit may for
any reason remain outstanding and partially or wholly undrawn, the Borrower
shall immediately Cash Collateralize the then outstanding amount of all Letter
of Credit obligations (in an amount equal to such outstanding amount determined
as of the applicable honor date or the Letter of Credit expiration date, as the
case may be). For purposes hereof, “Cash Collateralize” means to pledge and
deposit with or deliver to the Lender, as collateral for the Letter of Credit
obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the Lender. Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Lender a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash Collateral shall be maintained in a blocked,
non-interest bearing deposit account at the Lender.

 

E. Applicability of ISP98. Unless otherwise expressly agreed by the Lender and
the Borrower when a Letter of Credit is issued, the rules of the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each Letter of Credit .

 

F. Standby Letter of Credit Fees. The Borrower shall pay to the Lender, an
amount equal to two point two five percent (2.25%) per annum on the daily
average undrawn amount of the Letter of Credit Liability from and including the
date of this Agreement to and including the Revolving Credit Termination Date.
The accrued letter of credit fee shall be payable quarterly in arrears and on
the Revolving Credit Termination Date. Fronting, amendment, transfer,
negotiation and other fees will also be payable by the Borrower on demand for
the account of the Lender as issuing bank as determined in accordance with the
Lender’s then current fee policy.

 

ARTICLE III

 

Payments

 

Section 3.1 Method of Payment. All payments of principal, interest, and other
amounts to be made by the Borrower under this Agreement and the other Loan
Documents shall be made to the Lender at the Principal Office in Dollars and
immediately available funds, without setoff, deduction, or counterclaim, and
free and clear of all taxes at the time and in the manner provided in the Notes.
Provided no Event of Default exists, the Lender shall apply such payment first
to all accrued unpaid interest, then to outstanding expenses, and then the
remaining amounts, if any, shall be applied to reduce the outstanding principal
balance of the Obligations. After an Event of Default, all payments and amounts
received on account of the Obligations shall be applied by the Lender in such
order as it elects in its sole discretion. Whenever any payment

 

LOAN AGREEMENT - Page 18



--------------------------------------------------------------------------------

under this Agreement or any other Loan Document shall be stated to be due on a
day that is not a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of the payment of interest and unused facility fee,
as the case may be.

 

Section 3.2 Prepayments.

 

A. Voluntary Prepayments. The Borrower may prepay all or any portion of the
Notes to the extent and in the manner provided for therein.

 

B. Mandatory Prepayment. The Borrower must pay on DEMAND the amount by which at
any time the unpaid principal balance of the Revolving Credit Note, plus the
aggregate Letter of Credit Liabilities, exceed the Borrowing Base.

 

Section 3.3 Additional Costs in Respect of Letters of Credit. If as a result of
any regulatory change there shall be imposed, modified, or deemed applicable any
tax, reserve, special deposit, or similar requirement against or with respect to
or measured by reference to Letters of Credit issued or to be issued hereunder
or the Lender’s commitment to issue Letters of Credit hereunder, and the result
shall be to increase the cost to the Lender of issuing or maintaining any Letter
of Credit or its commitment to issue Letters of Credit hereunder or reduce any
amount receivable by the Lender hereunder in respect of any Letter of Credit
(which increase in cost, or reduction in amount receivable, shall be the result
of the Lender’s reasonable allocation of the aggregate of such increases or
reductions resulting from such event), then, upon demand by the Lender, the
Borrower agrees to pay the Lender, from time to time as specified by the Lender,
such additional amounts as shall be sufficient to compensate the Lender for such
increased costs or reductions in amount. A statement as to such increased costs
or reductions in amount incurred by the Lender, submitted by the Lender to the
Borrower, shall be conclusive as to the amount thereof, provided that the
determination thereof is made on a reasonable basis.

 

ARTICLE IV

 

Security

 

Section 4.1 Collateral. To secure full and complete payment and performance of
the Obligations, the Borrower shall execute and deliver or cause to be executed
and delivered all of the Security Documents required by the Lender covering the
Property and collateral described in such Security Documents (which, together
with any other Property and collateral described in the Security Agreement, and
any other property which may now or hereafter secure the Obligations or any part
thereof, is sometimes herein called the “Collateral”). The Borrower shall
execute and cause to be executed such further documents and instruments,
including without limitation, Uniform Commercial Code financing statements, as
the Lender, in its sole discretion, deems necessary or desirable to create,
evidence, preserve, and perfect its liens and security interests in the
Collateral.

 

Section 4.2 Setoff. If an Event of Default shall have occurred and be
continuing, the Lender shall have the right to set off and apply against the
Obligations in such manner as the Lender may determine, at any time and without
notice to the Borrower, any and all deposits (general or special, time or
demand, provisional or final) or other sums at any time credited by or owing
from the Lender to the Borrower whether or not the Obligations are then due. As
further

 

19



--------------------------------------------------------------------------------

security for the Obligations, the Borrower hereby grants to the Lender a
security interest in and control of all money, instruments, and other property
of the Borrower now or hereafter held by the Lender, including, without
limitation, property held in safekeeping. In addition to the Lender’s right of
setoff and as further security for the Obligations, the Borrower hereby grants
to the Lender a security interest in all deposits (general or special, time or
demand, provisional or final) and other accounts of the Borrower now or
hereafter on deposit with or held by the Lender and all other sums at any time
credited by or owing from the Lender to the Borrower. The rights and remedies of
the Lender hereunder are in addition to other rights and remedies (including,
without limitation, other rights of setoff) which the Lender may have.

 

ARTICLE V

 

Conditions Precedent

 

Section 5.1 Initial Extension of Credit. The obligation of the Lender to make
the initial Advance under any Note or issue the initial Letter of Credit is
subject to the condition precedent that the Lender shall have received on or
before the day of such Advance or Letter of Credit all of the following, each
dated (unless otherwise indicated or the context otherwise requires) the date
hereof, in form and substance satisfactory to the Lender:

 

A. Resolutions. Resolutions of the Board of Directors (or other governing body)
of the Borrower certified by the Secretary or an Assistant Secretary (or other
custodian of records) of the Borrower which authorize the execution, delivery,
and performance by the Borrower of this Agreement and the other Loan Documents
to which the Borrower is or is to be a party;

 

B. Incumbency Certificate. A certificate of incumbency certified by an
authorized officer or representative certifying the names of the individuals or
other Persons authorized to sign this Agreement and each of the other Loan
Documents to which the Borrower is or is to be a party (including the
certificates contemplated herein) on behalf of the Borrower together with
specimen signatures of such Persons;

 

C. Constituent Documents. The Constituent Documents for the Borrower as of a
date acceptable to the Lender;

 

D. Governmental Certificates. Certificates of the appropriate government
officials of the state of incorporation or organization of the Borrower as to
the existence and good standing of the Borrower, each dated within ten (10) days
prior to the date of the initial Advance or Letter of Credit;

 

E. Notes. The Notes executed by the Borrower;

 

F. Security Documents. The Security Documents executed by the Borrower and other
Obligated Parties;

 

G. Financing Statements. Uniform Commercial Code financing statements executed
by the Borrower and covering such Collateral as the Lender may request;

 

LOAN AGREEMENT - Page 20



--------------------------------------------------------------------------------

H. Insurance Matters. Copies of insurance certificates describing all insurance
policies required by Section 7.5, together with loss payable and lender
endorsements in favor of the Lender with respect to all insurance policies
covering Collateral;

 

I. Foreign Insurance. Foreign credit insurance policies relating to accounts
which shall be satisfactory to Lender in its sole discretion;

 

J. UCC Search. The results of a Uniform Commercial Code search showing all
financing statements and other documents or instruments on file against the
Borrower in the office of the Secretary of State of Texas, such search to be as
of a date no more than ten (10) days prior to the date of the initial Advance or
the Letter of Credit;

 

K. Opinion of Counsel. A favorable opinion of Morton PLLC, Dallas, Texas, legal
counsel to the Borrower, as to such other matters as the Lender may reasonably
request;

 

L. Attorneys’ Fees and Expenses. Evidence that the costs and expenses (including
reasonable attorneys’ fees) referred to in Section 11.1, to the extent incurred,
shall have been paid in full by the Borrower;

 

M. Purchase of Existing Debt. Evidence of payment of existing indebtedness owed
to Wells Fargo Business Credit, Inc. and assignment of liens to lender relating
thereto; and

 

N. Additional Items. The additional items set forth on Schedule 5.1(n).

 

Section 5.2 All Extensions of Credit. The obligation of the Lender to make any
Advance or issue any Letter of Credit (including the initial Advance and the
initial Letter of Credit) is subject to the following additional conditions
precedent:

 

A. Request for Advance or Letter of Credit. The Lender shall have received in
accordance with this Agreement, as the case may be, an Advance Request Form or
Letter of Credit Request Form pursuant to the Lender’s requirements dated the
date of such Advance or Letter of Credit and executed by an authorized officer
of the Borrower;

 

B. No Default, Etc. No Default or Event of Default shall have occurred and be
continuing, or would result from or after giving effect to such Advance or
Letter of Credit;

 

C. Representations and Warranties. All of the representations and warranties
contained in Article VI hereof and in the other Loan Documents shall be true and
correct on and as of the date of such Advance with the same force and effect as
if such representations and warranties had been made on and as of such date,
except to the extent that any such representation and warranty relates solely to
an earlier date and was true and correct on such earlier date; and

 

LOAN AGREEMENT - Page 21



--------------------------------------------------------------------------------

D. Additional Documentation. The Lender shall have received such additional
approvals, opinions, or documents as the Lender or its legal counsel may
reasonably request.

 

ARTICLE VI

 

Representations and Warranties

 

To induce the Lender to enter into this Agreement, and except as set forth on
the Disclosure Schedule, the Borrower represents and warrants to the Lender
that:

 

Section 6.1 Corporate Existence. The Borrower and each of its Subsidiaries (a)
is a corporation duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its incorporation; (b) has all requisite power
and authority to own its assets and carry on its business as now being or as
proposed to be conducted; and (c) is qualified to do business in all
jurisdictions in which the nature of its business makes such qualification
necessary and where failure to so qualify would be reasonably likely to have a
material adverse effect on its business, condition (financial or otherwise),
operations, prospects, or properties. The Borrower has the power and authority
to execute, deliver, and perform its obligations under this Agreement and the
other Loan Documents to which it is or may become a party.

 

Section 6.2 Financial Statements; Etc. The Borrower has delivered to the Lender
audited consolidated financial statements of the Borrower and its Subsidiaries
as at and for the fiscal year ended August 31, 2004. Such financial statements
have been prepared in accordance with GAAP, and fairly present, on a
consolidated basis, the financial condition of the Borrower and its Subsidiaries
as of the respective dates indicated therein and the results of operations for
the respective periods indicated therein. Neither the Borrower nor any of its
Subsidiaries has any material contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments, or unrealized or anticipated losses
from any unfavorable commitments except as referred to or reflected in such
financial statements. There has been no material adverse change in the business,
condition (financial or otherwise), operations, prospects, or properties of the
Borrower or any of its Subsidiaries since the effective date of the most recent
financial statements referred to in this Section. All projections delivered by
the Borrower to the Lender have been prepared in good faith, with care and
diligence and use assumptions that are reasonable under the circumstances at the
time such projections were prepared and delivered to the Lender and all such
assumptions are disclosed in the projections.

 

Section 6.3 Action; No Breach. The execution, delivery, and performance by the
Borrower of this Agreement and the other Loan Documents to which the Borrower is
or may become a party and compliance with the terms and provisions hereof and
thereof have been duly authorized by all requisite action on the part of the
Borrower and do not and will not (a) violate or conflict with, or result in a
breach of, or require any consent under (i) Constituent Documents of the
Borrower or any of its Subsidiaries, (ii) any applicable law, rule, or
regulation or any order, writ, injunction, or decree of any Governmental
Authority or arbitrator, or (iii) any agreement or instrument to which the
Borrower or any of its Subsidiaries is a party or by which any of them or any of
their Properties is bound or subject, or (b) constitute a default under any such
agreement or instrument, or result in the creation or imposition of any Lien
upon any of the revenues or assets of the Borrower or any Subsidiary.

 

LOAN AGREEMENT - Page 22



--------------------------------------------------------------------------------

Section 6.4 Operation of Business. The Borrower and each of its Subsidiaries
possess all licenses, permits, franchises, patents, copyrights, trademarks, and
trade names, or rights thereto, necessary to conduct their respective businesses
substantially as now conducted and as presently proposed to be conducted, and
the Borrower and each of its Subsidiaries are not in violation of any valid
rights of others with respect to any of the foregoing.

 

Section 6.5 Litigation and Judgments. There is no action, suit, investigation,
or proceeding before or by any Governmental Authority or arbitrator pending, or
to the knowledge of the Borrower, threatened against or affecting the Borrower
or any of its Subsidiaries, that would, if adversely determined, be reasonably
likely to have a material adverse effect on the business, condition (financial
or otherwise), operations, prospects, or properties of the Borrower or any of
its Subsidiaries or the ability of the Borrower to pay and perform the
Obligations. There are no outstanding judgments against the Borrower or any
Subsidiary of the Borrower.

 

Section 6.6 Rights in Properties; Liens. The Borrower and each of its
Subsidiaries have good and indefeasible title to or valid leasehold interests in
their respective Properties, including the Properties reflected in the financial
statements described in Section 6.2, and none of the Properties of the Borrower
or any Subsidiary is subject to any Lien, except as permitted by Section 8.2.

 

Section 6.7 Enforceability. This Agreement constitutes, and the other Loan
Documents to which the Borrower is party, when delivered, shall constitute
legal, valid, and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their respective terms, except as limited by
bankruptcy, insolvency, or other laws of general application relating to the
enforcement of creditors’ rights.

 

Section 6.8 Approvals. No authorization, approval, or consent of, and no filing
or registration with, any Governmental Authority or third party is or will be
necessary for the execution, delivery, or performance by the Borrower of this
Agreement and the other Loan Documents to which the Borrower is or may become a
party or the validity or enforceability thereof.

 

Section 6.9 Debt. Except as disclosed in the Disclosure Schedule, the Borrower
and its Subsidiaries have no Debt.

 

Section 6.10 Taxes. The Borrower and each Subsidiary have filed all tax returns
(federal, state, and local) required to be filed, including all income,
franchise, employment, property, and sales tax returns, and have paid all of
their respective liabilities for taxes, assessments, governmental charges, and
other levies that are due and payable. The Borrower knows of no pending
investigation of the Borrower or any Subsidiary by any taxing authority or of
any pending but unassessed tax liability of the Borrower or any Subsidiary.

 

Section 6.11 Use of Proceeds; Margin Securities. Neither the Borrower nor any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulations G, T, U, or X of the Board of Governors
of the Federal Reserve System), and no part of the proceeds of any Advance will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying margin stock.

 

LOAN AGREEMENT - Page 23



--------------------------------------------------------------------------------

Section 6.12 ERISA. The Borrower and each Subsidiary are in compliance in all
material respects with all applicable provisions of ERISA. Neither a Reportable
Event nor a Prohibited Transaction has occurred and is continuing with respect
to any Plan. No notice of intent to terminate a Plan has been filed, nor has any
Plan been terminated. No circumstances exist which constitute grounds entitling
the PBGC to institute proceedings to terminate, or appoint a trustee to
administer, a Plan, nor has the PBGC instituted any such proceedings. Neither
the Borrower nor any ERISA Affiliate has completely or partially withdrawn from
a Multiemployer Plan. The Borrower and each ERISA Affiliate have met their
minimum funding requirements under ERISA with respect to all of their Plans, and
the present value of all vested benefits under each Plan do not exceed the fair
market value of all Plan assets allocable to such benefits, as determined on the
most recent valuation date of the Plan and in accordance with ERISA. Neither the
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC under
ERISA.

 

Section 6.13 Disclosure. No statement, information, report, representation, or
warranty made by the Borrower in this Agreement or in any other Loan Document or
furnished to the Lender in connection with this Agreement or any of the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state any material fact necessary to make the statements herein
or therein not misleading. There is no fact known to the Borrower which has a
material adverse effect, or would be reasonably likely to have a material
adverse effect, on the business, condition (financial or otherwise), operations,
prospects, or properties of the Borrower or any Subsidiary that has not been
disclosed in writing to the Lender.

 

Section 6.14 Subsidiaries, Ventures, Etc. The Borrower has no Subsidiaries,
Affiliates or joint ventures or partnerships other than those listed on the
Disclosure Schedule and the Disclosure Schedule sets forth the jurisdiction of
incorporation or organization of each such Person and the percentage of the
Borrower’s ownership interest in such Person. All of the outstanding capital
stock or other ownership interest of Person described in the Disclosure Schedule
has been validly issued, is fully paid, and is nonassessable.

 

Section 6.15 Agreements. Neither the Borrower nor any Subsidiary is a party to
any indenture, loan, or credit agreement, or to any lease or other agreement or
instrument, or subject to any charter or corporate or other organizational
restriction which would be reasonably likely to have a material adverse effect
on the business, condition (financial or otherwise), operations, prospects, or
properties of the Borrower or any Subsidiary, or the ability of the Borrower to
pay and perform its obligations under the Loan Documents to which it is a party.
Neither the Borrower nor any Subsidiary is in default in any respect in the
performance, observance, or fulfillment of any of the obligations, covenants, or
conditions contained in any agreement or instrument material to its business to
which it is a party.

 

Section 6.16 Compliance with Laws. Neither the Borrower nor any Subsidiary is in
violation in any material respect of any law, rule, regulation, order, or decree
of any Governmental Authority or arbitrator.

 

Section 6.17 Inventory. All inventory of the Borrower has been and will
hereafter be produced in compliance with all applicable laws, rules,
regulations, and governmental standards, including, without limitation, and to
the extent applicable, the minimum wage and overtime provisions of the Fair
Labor Standards Act, as amended (29 U.S.C. §§ 201-219), and the regulations
promulgated thereunder.

 

LOAN AGREEMENT - Page 24



--------------------------------------------------------------------------------

Section 6.18 Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

Section 6.19 Public Utility Holding Company Act. Neither the Borrower nor any
Subsidiary is a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of a “holding company” or a “public utility” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

 

Section 6.20 Environmental Matters.

 

A. The Borrower, each Subsidiary, and all of their respective properties,
assets, and operations are in compliance in all material respects with all
Environmental Laws. The Borrower is not aware of, nor has the Borrower received
notice of, any past, present, or future conditions, events, activities,
practices, or incidents which may interfere with or prevent the compliance or
continued compliance of the Borrower and the Subsidiaries with all Environmental
Laws;

 

B. The Borrower and each Subsidiary have obtained all permits, licenses, and
authorizations that are required under applicable Environmental Laws, and all
such permits are in good standing and the Borrower and its Subsidiaries are in
compliance in all material respects with all of the terms and conditions of such
permits;

 

C. Except to the extent set forth in the Disclosure Schedule, no Hazardous
Materials exist on, about, or within or have been used, generated, stored,
transported, disposed of on, or Released from any of the properties or assets of
the Borrower or any Subsidiary. Except to the extent set forth in the Disclosure
Schedule, the use which the Borrower and the Subsidiaries make and intend to
make of their respective properties and assets will not result in the use,
generation, storage, transportation, accumulation, disposal, or Release of any
Hazardous Material on, in, or from any of their properties or assets;

 

D. Neither the Borrower nor any of its Subsidiaries nor any of their respective
currently or previously owned or leased properties or operations is subject to
any outstanding or threatened order from or agreement with any Governmental
Authority or other Person or subject to any judicial or docketed administrative
proceeding with respect to (i) failure to comply with Environmental Laws, (ii)
Remedial Action, or (iii) any Environmental Liabilities arising from a Release
or threatened Release;

 

E. There are no conditions or circumstances associated with the currently or
previously owned or leased properties or operations of the Borrower or any of
its Subsidiaries that could reasonably be expected to give rise to any
Environmental Liabilities;

 

F. Neither the Borrower nor any of its Subsidiaries is a treatment, storage, or
disposal facility requiring a permit under the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., regulations thereunder or any comparable
provision of state law. The Borrower and its Subsidiaries are in compliance with
all applicable financial responsibility requirements of all Environmental Laws;

 

LOAN AGREEMENT - Page 25



--------------------------------------------------------------------------------

G. Neither the Borrower nor any of its Subsidiaries has filed or failed to file
any notice required under applicable Environmental Law reporting a Release; and

 

H. No Lien arising under any Environmental Law has attached to any property or
revenues of the Borrower or its Subsidiaries.

 

Section 6.21 Intellectual Property. All material Intellectual Property owned or
used by the Borrower, any Subsidiary or any Obligated Party is listed, together
with application or registration numbers, where applicable, in the Disclosure
Schedule. Each Person identified on the Disclosure Schedule owns, or is licensed
to use, all Intellectual Property necessary to conduct its business as currently
conducted except for such Intellectual Property the failure of which to own or
license could not reasonably be expected to have a material adverse effect on
the Company and its Subsidiaries, taken as a whole. To the extent consistent
with prudent practices as determined by the Borrower using reasonable business
judgment, each Person identified on the Disclosure Schedule will maintain the
patenting and registration of all Intellectual Property with the United States
Patent and Trademark Office, the United States Copyright Office, or other
appropriate Governmental Authority and will promptly patent or register, as the
case may be, all new Intellectual Property and notify the Lender in writing
within a reasonable period of time thereafter of any such new patent or
registration.

 

Section 6.22 Depository Relationship. To induce the Lender to establish the
interest rates provided for in the Notes, the Borrower will use the Lender as
its principal depository bank and the Borrower covenants and agrees to maintain
the Lender as its principal depository bank, including for the maintenance of
business, cash management, operating and administrative deposit accounts.

 

Section 6.23 Subsidiaries. Within 30 days after the time that any Person becomes
a Domestic Subsidiary as a result of the creation of such Subsidiary or a
Permitted Acquisition or otherwise, then, unless such Domestic Subsidiary is
merged into the Borrower or a Guarantor (with the Borrower or such Guarantor
being the surviving Person) prior to the expiration of such thirty-day period,
(a) such Subsidiary shall execute a Guaranty of the Obligations, a Security
Agreement, and if applicable, a deed of trust, and any related collateral
documents reasonably required by the Lender, to secure the Obligations, and (b)
100% of such Subsidiary’s Equity Interest shall be pledged to secure the
Obligations, and (c) the Lender shall receive such board resolutions, officer’s
certificates, corporate and other documents and opinions of counsel as the
Lender shall reasonably request in connection with the actions described in
subsections (a) and (b) above. Within thirty days after the time that any Person
becomes a Foreign Subsidiary as a result of the creation of such Subsidiary or a
Permitted Acquisition or otherwise, (a) all of such Subsidiary’s Equity Interest
(up to 65%) owned by Borrower or a Domestic Subsidiary shall be pledged to
secure the Obligations and (b) the Lender shall receive such board resolutions,
officer’s certificates, corporate and other documents and opinions of counsel as
the Lender shall reasonably request in connection with such pledge.

 

Section 6.24 Further Assurances. At any time or from time to time upon
reasonable request by the Lender, the Borrower shall, or shall cause any of the
Borrower’s Subsidiaries to, promptly execute and deliver such further documents
and to promptly, to the extent the same can

 

LOAN AGREEMENT - Page 26



--------------------------------------------------------------------------------

be accomplished with the exercise of commercially reasonable efforts, do such
other acts and things as the Lender may reasonably request in order to effect
fully the validity or enforceability of this Agreement and the other Loan
Documents or to protect the priority or perfection of the Liens granted under
this Agreement and the other Loan Documents, to ensure that the Lender has all
of the rights, powers and privileges bargained-for in the Loan Documents, and to
provide for payment of the Obligations in accordance with the terms of this
Agreement and the other Loan Documents.

 

ARTICLE VII

 

Affirmative Covenants

 

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or the Lender has any Commitment hereunder, the Borrower
will perform and observe the following positive covenants, unless the Lender
shall otherwise consent in writing:

 

Section 7.1 Reporting Requirements. The Borrower will furnish to the Lender:

 

A. Annual Financial Statements. As soon as available, and in any event within
the later of (i) seventy-five (75) days after the end of each Fiscal Year of the
Borrower, and (ii) the last date on which it may be deemed timely filed under
regulations of the SEC then applicable to the Borrower, beginning with the
Fiscal Year ending August 31, 2005, a copy of the annual audit report of the
Borrower and the Subsidiaries for such Fiscal Year containing, on a consolidated
basis, balance sheets and statements of operations, stockholder’s equity and
comprehensive income (loss), and cash flows as at the end of such Fiscal Year
and for the 12-month period then ended, in each case setting forth in
comparative form the figures for the preceding Fiscal Year, all in reasonable
detail and audited and certified by independent certified public accountants of
recognized standing acceptable to the Lender, to the effect that such report has
been prepared in accordance with GAAP and containing no material qualifications
or limitations on scope;

 

B. Quarterly Financial Statements. As soon as available, and in any event within
the later of (i) forty-five (45) days after the end of each of the quarters of
each Fiscal Year of the Borrower, and (ii) the last date on which it may be
deemed timely filed under regulations of the SEC then applicable to the
Borrower, a copy of an unaudited financial report of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and for the portion of the
Fiscal Year then ended, containing, on a consolidated basis, balance sheets and
statements of operations, and cash flows, in each case setting forth in
comparative form the figures for the corresponding period of the preceding
fiscal year, all in reasonable detail certified by a senior financial officer of
the Borrower to have been prepared in accordance with GAAP and to fairly and
accurately present (subject to year-end audit adjustments) the financial
condition and results of operations of the Borrower and its Subsidiaries, on a
consolidated and consolidating basis, at the date and for the periods indicated
therein;

 

LOAN AGREEMENT - Page 27



--------------------------------------------------------------------------------

C. Annual Projections. As soon as practicable and in any event prior to August
31 of each Fiscal Year, a business plan of the Borrower and its Subsidiaries for
the ensuing four fiscal quarters, such plans to be prepared in accordance with
sound financial and managerial practices and to include, on a quarterly basis,
the following: a quarterly operating and capital budget, a projected income
statement, statement of cash flows and balance sheet and a report containing
management’s discussion and analysis of such projections, to the best of such
officer’s knowledge, such projections are good faith estimates of the financial
condition and operations of the Borrower and its Subsidiaries for such period.

 

D. Borrowing Base Report. As soon as available, and in any event within thirty
(30) days after the end of each calendar month, a Borrowing Base Report, in a
form acceptable to the Lender, certified by the chief financial officer,
controller or assistant controller of the Borrower;

 

E. Compliance Certificate. Concurrently with the delivery of each of the
financial statements referred to in subsections 7.1.A and 7.1.B, a certificate
of a senior financial officer of the Borrower (i) stating that to the best of
such officer’s knowledge, no Default has occurred and is continuing, or if a
Default has occurred and is continuing, a statement as to the nature thereof and
the action which is proposed to be taken with respect thereto, and (ii) showing
in reasonable detail the calculations demonstrating compliance with Article IX;

 

F. Management Letters. Promptly upon receipt thereof, a copy of any management
letter or written report submitted to the Borrower or any Subsidiary by
independent certified public accountants with respect to the business, condition
(financial or otherwise), operations, prospects, or properties of the Borrower
or any Subsidiary;

 

G. Notice of Litigation. Promptly after the commencement thereof, notice of all
actions, suits, and proceedings before any Governmental Authority or arbitrator
affecting the Borrower or any Subsidiary which, if determined adversely to the
Borrower or such Subsidiary, could have a material adverse effect on the
business, condition (financial or otherwise), operations, prospects, or
properties of the Borrower or such Subsidiary;

 

H. Notice of Default. As promptly as practicable (but in any event not later
than five Business Days) after an officer of the Borrower obtains knowledge of
the occurrence of a Default or Event of Default, a written notice of such
Default or Event of Default, together with a detailed statement by a responsible
officer of the Borrower of the steps being taken by the Borrower to cure the
effect of such Default or Event of Default;

 

I. ERISA Reports. Promptly after the filing or receipt thereof, copies of all
reports, including annual reports, and notices which the Borrower or any
Subsidiary files with or receives from the PBGC or the U.S. Department of Labor
under ERISA; and as soon as possible and in any event within five (5) days after
the Borrower or any Subsidiary knows or has reason to know that any Reportable

 

LOAN AGREEMENT - Page 28



--------------------------------------------------------------------------------

Event or Prohibited Transaction has occurred with respect to any Plan or that
the PBGC or the Borrower or any Subsidiary has instituted or will institute
proceedings under Title IV of ERISA to terminate any Plan, a certificate of the
chief financial officer of the Borrower setting forth the details as to such
Reportable Event or Prohibited Transaction or Plan termination and the action
that the Borrower proposes to take with respect thereto;

 

J. Reports to Other Creditors. Promptly after the furnishing thereof, copies of
any statement or report furnished to any other party pursuant to the terms of
any indenture, loan, or credit or similar agreement and not otherwise required
to be furnished to the Lender pursuant to any other clause of this Section;

 

K. Notice of Material Adverse Change. As soon as possible and in any event
within five (5) days after the occurrence thereof, written notice of any matter
that has, or reasonably could have a material adverse effect on the business,
condition (financial or otherwise), operations, prospects, or properties of the
Borrower or any Subsidiary on a consolidated basis and taken as a whole (each a
“Material Adverse Effect”);

 

L. Accounts Receivable and Accounts Payable Aging. As soon as available, and in
any event within thirty (30) days after the end of each calendar month, an
account receivable aging, classifying the Borrower’s domestic and export
accounts receivable in categories of 0-30, 31-60, 61-90 and over 90 days from
date of invoice, and in such form and detail as the Lender shall require, and
account payable aging by categories of 0-30, 31-60 and over 60, from date of
invoice, also in such detail as the Lender shall reasonably require, and in each
case certified by the chief financial officer of the Borrower;

 

M. Guarantor Financial Statement. The Borrower shall cause the Guarantor to
provide an annual financial statement, in such form and detail as the Lender
shall reasonably require, within ninety (90) days after the end of each Fiscal
Year and a copy of the Guarantor’s filed tax return, within thirty (30) days of
the day it is filed with the Internal Revenue Service;

 

N. Proxy Statements, Etc. As soon as available, one copy of each financial
statement, report, notice or proxy statement sent by the Borrower or any
Subsidiary to its stockholders generally and one copy of each regular, periodic
or special report, registration statement, or prospectus filed by the Borrower
or any Subsidiary with any securities exchange or the Securities and Exchange
Commission or any successor agency; and

 

O. General Information. Promptly, such other information concerning the Borrower
or any Subsidiary as the Lender may from time to time request.

 

Section 7.2 Maintenance of Existence; Conduct of Business. The Borrower will
preserve and maintain, and will cause each Subsidiary to preserve and maintain,
its existence and all of its leases, privileges, licenses, permits, franchises,
qualifications, and rights that are necessary or desirable in the ordinary
conduct of its business. The Borrower will conduct, and will cause each
Subsidiary to conduct, its business in an orderly and efficient manner in

 

LOAN AGREEMENT - Page 29



--------------------------------------------------------------------------------

accordance with good business practices. Without limitation, the Borrower will
not make (and will not permit any of its Subsidiaries to make) any material
change in its credit collection policies if such change would materially impair
the collectibility of any Account, nor will it rescind, cancel or modify any
Account except in the ordinary course of business.

 

Section 7.3 Maintenance of Properties. The Borrower will maintain, keep, and
preserve, and cause each Subsidiary to maintain, keep, and preserve, all of its
Properties (tangible and intangible) necessary or useful in the proper conduct
of its business in good working order and condition.

 

Section 7.4 Taxes and Claims. The Borrower will pay or discharge, and will cause
each Subsidiary to pay or discharge, at or before maturity or before becoming
delinquent (a) all taxes, levies, assessments, and governmental charges imposed
on it or its income or profits or any of its property, and (b) all lawful claims
for labor, material, and supplies, which, if unpaid, might become a Lien upon
any of its property; provided, however, that neither the Borrower nor any
Subsidiary shall be required to pay or discharge any tax, levy, assessment, or
governmental charge which is being contested in good faith by appropriate
proceedings diligently pursued, and for which adequate reserves have been
established.

 

Section 7.5 Insurance. The Borrower will maintain, and will cause each of the
Subsidiaries to maintain, insurance with financially sound and reputable
insurance companies in such amounts and covering such risks as is usually
carried by corporations engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower and the Subsidiaries
operate, provided that in any event the Borrower will maintain and cause each
Subsidiary to maintain workmen’s compensation insurance (or similar program),
property insurance, comprehensive general liability insurance, reasonably
satisfactory to the Lender. Each insurance policy covering Collateral shall name
the Lender as loss payee and shall provide that such policy will not be
cancelled or reduced without thirty (30) days prior written notice to the
Lender.

 

Section 7.6 Inspection Rights. At any reasonable time and from time to time, the
Borrower will permit, and will cause each Subsidiary to permit, representatives
of the Lender to examine the Collateral and conduct Collateral audits (such
audits to be limited to no more than one annually at Borrower’s expense, which
shall not exceed an amount equal to $7,500, so long as no Default or Event of
Default has occurred and is continuing), to examine, copy, and make extracts
from its books and records, to visit and inspect its properties, and to discuss
its business, operations, and financial condition with its officers, employees,
and independent certified public accountants.

 

Section 7.7 Keeping Books and Records. The Borrower will maintain, and will
cause each Subsidiary to maintain, proper books of record and account in
conformity with GAAP and applicable SEC rules shall be made of all dealings and
transactions in relation to its business and activities.

 

Section 7.8 Compliance with Laws. The Borrower will comply, and will cause each
Subsidiary to comply, in all material respects with all applicable laws, rules,
regulations, orders, and decrees of any Governmental Authority or arbitrator.

 

LOAN AGREEMENT - Page 30



--------------------------------------------------------------------------------

Section 7.9 Compliance with Agreements. The Borrower will comply, and will cause
each Subsidiary to comply, in all material respects with all agreements,
contracts, and instruments binding on it or affecting its properties or business
to the extent required so as not to cause a Material Adverse Effect.

 

Section 7.10 Further Assurances. The Borrower will, and will cause each
Subsidiary to, execute and deliver such further agreements and instruments and
take such further action as may be requested by the Lender to carry out the
provisions and purposes of this Agreement and the other Loan Documents and to
create, preserve, and perfect the Liens of the Lender in the Collateral.

 

Section 7.11 ERISA. The Borrower will comply, and will cause each Subsidiary to
comply, with all minimum funding requirements, and all other material
requirements, of ERISA, if applicable, so as not to give rise to any liability
thereunder.

 

ARTICLE VIII

 

Negative Covenants

 

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or the Lender has any Commitment hereunder, the Borrower
will perform and observe the following negative covenants, unless the Lender
shall otherwise consent in writing:

 

Section 8.1 Debt. The Borrower will not incur, create, assume, or permit to
exist, and will not permit any Subsidiary to incur, create, assume, or permit to
exist, any Debt, except:

 

A. Debt to the Lender;

 

B. Existing Debt described on the Disclosure Schedule hereto;

 

C. Subordinated Debt;

 

D. Purchase money Debt not to exceed $2,000,000 in the aggregate; and

 

E. Guarantees permitted under clause (iv) of the definition of “Permitted
Investments.”

 

Section 8.2 Limitation on Liens. The Borrower will not incur, create, assume, or
permit to exist, and will not permit any Subsidiary to incur, create, assume, or
permit to exist, any Lien upon any of its Property, assets, or revenues, whether
now owned or hereafter acquired, except:

 

A. Liens disclosed on the Disclosure Schedule hereto;

 

B. Liens in favor of the Lender;

 

C. Encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of the Borrower or the Subsidiaries to use such
assets in their respective businesses, and none of which is violated in any
material respect by existing or proposed structures or land use;

 

LOAN AGREEMENT - Page 31



--------------------------------------------------------------------------------

D. Liens for taxes, assessments, or other governmental charges which are not
delinquent or which are being contested in good faith and for which adequate
reserves have been established;

 

E. Liens of mechanics, materialmen, warehousemen, carriers, or other similar
statutory Liens securing obligations that are not yet due and are incurred in
the ordinary course of business;

 

F. Liens resulting from good faith deposits to secure payments of workmen’s
compensation or other social security programs or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, or contracts
(other than for payment of Debt), or leases made in the ordinary course of
business; and

 

G. Purchase money Liens on specific property to secure Debt used to acquire such
property to the extent permitted in Section 8.1.D.

 

Section 8.3 Mergers, Etc. The Borrower will not, and will not permit any
Subsidiary to, become a party to a merger or consolidation, or purchase or
otherwise acquire all or any part of the assets of any Person or any shares or
other evidence of beneficial ownership of any Person, or wind-up, dissolve, or
liquidate, except for Permitted Acquisitions.

 

Section 8.4 Restricted Payments. The Borrower will not declare or pay any
dividends or make any other payment or distribution (in cash, property, or
obligations) on account of its equity interests, or redeem, purchase, retire, or
otherwise acquire any of its equity interests, or permit any of its Subsidiaries
to purchase or otherwise acquire any equity interest of the Borrower or another
Subsidiary, or set apart any money for a sinking or other analogous fund for any
dividend or other distribution on its equity interests or for any redemption,
purchase, retirement, or other acquisition of any of its equity interests,
provided that, the Borrower may make such payments in an amount not to exceed
$1,000,000 in the aggregate in any Fiscal Year so long as before and after
giving effect to any such payment, the Borrower is in pro forma compliance with
all terms of this Agreement and no Default or Event of Default shall have
occurred and be continuing.

 

Section 8.5 Loans and Investments. The Borrower will not make, and will not
permit any Subsidiary to make, any advance, loan, extension of credit, or
capital contribution to or investment in, or purchase, or permit any Subsidiary
to purchase, any stock, bonds, notes, debentures, or other securities of, any
Person, except:

 

A. readily marketable direct obligations of the United States of America or any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America having maturities of one year
or less from the date of acquisition;

 

B. fully insured certificates of deposit or bankers’ acceptances having
maturities of one year or less from the date of acquisition issued by members of
the Federal Reserve System having deposits in excess of $100,000,000;

 

LOAN AGREEMENT - Page 32



--------------------------------------------------------------------------------

C. commercial paper of a domestic issuer if at the time of purchase such paper
is rated in one of the two highest rating categories of Standard and Poor’s
Corporation or Moody’s Investors Service; and

 

D. Permitted Investments.

 

Section 8.6 Intentionally Omitted.

 

Section 8.7 Transactions With Affiliates. The Borrower will not enter into, and
will not permit any Subsidiary to enter into, any transaction, including,
without limitation, the purchase, sale, or exchange of property or the rendering
of any service, with any Affiliate of the Borrower or such Subsidiary, except in
the ordinary course of and pursuant to the reasonable requirements of the
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate of the
Borrower or such Subsidiary.

 

Section 8.8 Disposition of Assets. The Borrower will not sell, lease, assign,
transfer, or otherwise dispose of any of its assets, or permit any Subsidiary to
do so with any of its assets, except (a) dispositions of inventory in the
ordinary course of business or (b) dispositions, for fair value, of worn-out and
obsolete equipment not necessary or useful to the conduct of business or (c)
collections of Receivables (as defined in the Security Documents) or (d) other
arms-length dispositions in the ordinary course of business provided that (i) at
the time of disposition no Default exists or would result therefrom, (ii) such
disposition is for fair value, (iii) such disposition would not reasonably be
likely to have a material adverse effect on the Borrower or its Subsidiaries
taken as a whole, and (iv) the proceeds of such disposition are either (A)
properly reinvested in the business of the Borrower or a Subsidiary or (B)
delivered to the Lender as Cash Collateral.

 

Section 8.9 Sale and Leaseback. The Borrower will not enter into, and will not
permit any Subsidiary to enter into, any arrangement with any Person pursuant to
which it leases from such Person real or personal property that has been or is
to be sold or transferred, directly or indirectly, by it to such Person.

 

Section 8.10 Prepayment of Debt. The Borrower will not prepay, and will not
permit any Subsidiary to prepay, any Debt, except the Obligations and Debt
reflected on the Borrower’s balance sheet as of August 31, 2004.

 

Section 8.11 Nature of Business. The Borrower will not, and will not permit any
Subsidiary to, engage in any business other than the businesses in which they
are engaged as of the date hereof and businesses substantially related thereto.

 

Section 8.12 Environmental Protection. Except for those uses set forth in the
Disclosure Schedule, the Borrower will not, and will not permit any of its
Subsidiaries to, (a) use (or permit any tenant to use) any of their respective
properties or assets for the handling, processing, storage, transportation, or
disposal of any Hazardous Material, (b) generate any Hazardous Material, (c)
conduct any activity that is likely to cause a Release or threatened Release of
any Hazardous Material, or (d) otherwise conduct any activity or use any of
their respective properties or assets in any manner that is likely to violate
any Environmental Law or create any Environmental Liabilities for which the
Borrower or any of its Subsidiaries would be responsible.

 

LOAN AGREEMENT - Page 33



--------------------------------------------------------------------------------

Section 8.13 Accounting. The Borrower will not, and will not permit any of its
Subsidiaries to, change its fiscal year or make any change (a) in accounting
treatment or reporting practices, except as required by GAAP and disclosed to
the Lender, or (b) in tax reporting treatment, except as required by law and
disclosed to the Lender.

 

Section 8.14 No Negative Pledge. The Borrower will not, and will not permit any
Subsidiary to, enter into or permit to exist any arrangement or agreement, other
than pursuant to this Agreement or any Loan Document, which directly or
indirectly prohibits the Borrower or any Subsidiary from creating or incurring a
Lien on any of its assets.

 

Section 8.15 Guaranties. Except as otherwise permitted herein, the Borrower will
not assume, Guarantee, endorse, or otherwise become directly or contingently
liable in connection with any obligations of any other Person.

 

ARTICLE IX

 

Financial Covenants

 

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or the Lender has any Commitment hereunder, the Borrower
will, at all times, observe and perform the following financial covenants,
unless the Lender shall otherwise consent in writing.

 

Section 9.1 Cash Flow Leverage Ratio. The Borrower will not permit the Cash Flow
Leverage Ratio as of the end of any Fiscal Quarter to be greater than 2.00 to
1.00.

 

Section 9.2 Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed
Charge Coverage Ratio as of the end of any Fiscal Quarter to be less than 1.25
to 1.00.

 

Section 9.3 Consolidated Tangible Net Worth. The Borrower will not permit on a
consolidated basis Consolidated Tangible Net Worth measured on a quarterly basis
to be less than $18,652,000 plus 75% of Borrower’s cumulative Consolidated Net
Income (excluding any periods in which Borrower’s Consolidated Net Income is
zero or negative) commencing December 1, 2004.

 

Section 9.4 Consolidated Net Income. The Borrower will not permit its
Consolidated Net Income, after taxes, measured as of the end of each quarter, to
be negative for two (2) consecutive quarters or for four consecutive quarters on
a trailing four quarter basis.

 

Section 9.5 Capital Expenditures. The Borrower will not permit the aggregate
Capital Expenditures of the Borrower and the Subsidiaries to exceed $2,500,000
during any fiscal year, commencing with the Borrower’s Fiscal Year commencing
September 1, 2004.

 

ARTICLE X

 

Default

 

Section 10.1 Events of Default. Each of the following shall be deemed an “Event
of Default”:

 

A. The Borrower shall fail to pay the Obligations or any part thereof shall not
be paid when due or declared due.

 

LOAN AGREEMENT - Page 34



--------------------------------------------------------------------------------

B. The Borrower shall breach Section 7.1.H. of this Agreement or any provision
of Article VIII or Article IX of this Agreement.

 

C. Any representation or warranty made or deemed made by the Borrower or any
Obligated Party (or any of their respective officers) in any Loan Document or in
any certificate, report, notice, or financial statement furnished at any time in
connection with this Agreement shall be false, misleading, or erroneous in any
material respect when made or deemed to have been made.

 

D. The Borrower or any Obligated Party shall fail to perform, observe, or comply
with any covenant, agreement, or term contained in this Agreement or any other
Loan Document (other than as covered by Section 10.1.A and B above), and such
failure continues for more than 15 days following the date any of the President,
chief financial officer, controller or assistant controller has knowledge of
such failure.

 

E. The Borrower, any Subsidiary, or any Obligated Party shall commence a
voluntary proceeding seeking liquidation, reorganization, or other relief with
respect to itself or its debts under any bankruptcy, insolvency, or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian, or other similar official of it or a
substantial part of its property or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it or shall make a general assignment for
the benefit of creditors or shall generally fail to pay its debts as they become
due or shall take any corporate action to authorize any of the foregoing.

 

F. The Borrower, any Subsidiary, or any Obligated Party shall fail to pay when
due any principal of or interest on any Debt (other than the Obligations), or
the maturity of any such Debt shall have been accelerated, or any such Debt
shall have been required to be prepaid prior to the stated maturity thereof, or
any event shall have occurred that permits (or, with the giving of notice or
lapse of time or both, would permit) any holder or holders of such Debt or any
Person acting on behalf of such holder or holders to accelerate the maturity
thereof or require any such prepayment.

 

G. This Agreement or any other Loan Document shall cease to be in full force and
effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by the Borrower, any Subsidiary, any
Obligated Party or any of their respective shareholders, or the Borrower or any
Obligated Party shall deny that it has any further liability or obligation under
any of the Loan Documents, or any lien or security interest created by the Loan
Documents shall for any reason cease to be a valid, first priority perfected
security interest in and lien upon any of the Collateral purported to be covered
thereby.

 

LOAN AGREEMENT - Page 35



--------------------------------------------------------------------------------

H. Any of the following events shall occur or exist with respect to the Borrower
or any ERISA Affiliate: (i) any Prohibited Transaction involving any Plan; (ii)
any Reportable Event with respect to any Plan; (iii) the filing under Section
4041 of ERISA of a notice of intent to terminate any Plan or the termination of
any Plan; (iv) any event or circumstance that might constitute grounds entitling
the PBGC to institute proceedings under Section 4042 of ERISA for the
termination of, or for the appointment of a trustee to administer, any Plan, or
the institution by the PBGC of any such proceedings; or (v) complete or partial
withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan or the
reorganization, insolvency, or termination of any Multiemployer Plan; and in
each case above, such event or condition, together with all other events or
conditions, if any, have subjected or could in the reasonable opinion of the
Lender subject the Borrower to any tax, penalty, or other liability to a Plan, a
Multiemployer Plan, the PBGC, or otherwise (or any combination thereof) which in
the aggregate exceed or could reasonably be expected to exceed One Hundred
Thousand Dollars ($100,000).

 

I. The Guarantor or any other Obligated Party shall have died or have been
declared incompetent by a court of proper jurisdiction; or if the Guarantor or
any other Obligated Party is a corporation, partnership or other entity, such
Person shall be the subject of a bankruptcy or receivership proceeding or shall
have dissolved, liquidated or otherwise ceased doing business.

 

J. David Kirk shall cease to be active in the management of the Borrower.

 

K. The Borrower, any of its Subsidiaries, or any Obligated Party, or any of
their properties, revenues, or assets, shall become subject to an order of
forfeiture, seizure, or divestiture (whether under RICO or otherwise) and the
same shall not have been discharged within thirty (30) days from the date of
entry thereof.

 

L. An involuntary proceeding shall be commenced against the Borrower, any
Subsidiary, or any Obligated Party seeking liquidation, reorganization, or other
relief with respect to it or its debts under any bankruptcy, insolvency, or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian, or other similar official for it or a
substantial part of its property, and such involuntary proceeding shall remain
undismissed and unstayed for a period of thirty (30) days.

 

M. The Borrower, any Subsidiary or any Obligated Party shall fail to discharge
within a period of thirty (30) days after the commencement thereof any
attachment, sequestration, or similar proceeding or proceedings involving an
aggregate amount in excess of One Hundred Thousand Dollars ($100,000) against
any of its assets or properties.

 

N. A final judgment or judgments for the payment of money in excess of One
Hundred Thousand Dollars ($100,000) in the aggregate shall be rendered by a
court or courts against the Borrower, any of its Subsidiaries, or any Obligated
Party and the same shall not be discharged (or provision shall not be made for
such discharge), or a stay of execution thereof shall not be procured, within
thirty

 

LOAN AGREEMENT - Page 36



--------------------------------------------------------------------------------

(30) days from the date of entry thereof and the Borrower or the relevant
Subsidiary or Obligated Party shall not, within said period of thirty (30) days,
or such longer period during which execution of the same shall have been stayed,
appeal therefrom and cause the execution thereof to be stayed during such
appeal.

 

O. A Change in Control shall occur.

 

P. A material adverse change in the business, condition (financial or
otherwise), operations, prospects, or Properties of the Borrower or any
Subsidiary shall have occurred.

 

Section 10.2 Remedies Upon Default. If any Event of Default shall occur and be
continuing, the Lender may without notice terminate the Commitment and declare
the Obligations or any part thereof to be immediately due and payable, and the
same shall thereupon become immediately due and payable, without notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest, or other formalities of any
kind, all of which are hereby expressly waived by the Borrower; provided,
however, that upon the occurrence of an Event of Default under Section 10.1.E or
Section 10.1.K, the Commitment shall automatically terminate, and the
Obligations shall become immediately due and payable without notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest, or other formalities of any
kind, all of which are hereby expressly waived by the Borrower. If any Event of
Default shall occur and be continuing, the Lender may exercise all rights and
remedies available to it in law or in equity, under the Loan Documents, or
otherwise.

 

Section 10.3 Performance by the Lender. If the Borrower shall fail to perform
any covenant or agreement contained in any of the Loan Documents, the Lender may
perform or attempt to perform such covenant or agreement on behalf of the
Borrower. In such event, the Borrower shall, at the request of the Lender,
promptly pay any amount expended by the Lender in connection with such
performance or attempted performance to the Lender, together with interest
thereon at the Default Rate from and including the date of such expenditure to
but excluding the date such expenditure is paid in full. Notwithstanding the
foregoing, it is expressly agreed that the Lender shall not have any liability
or responsibility for the performance of any obligation of the Borrower under
this Agreement or any other Loan Document.

 

Section 10.4 Cash Collateral. If any Event of Default shall occur and be
continuing on the Termination Date or if any obligations are outstanding as of
the Termination Date, including obligations related to Swap Contracts, the
Borrower shall, if requested by the Lender, immediately deposit with and pledge
to the Lender cash or cash equivalent investments in an amount equal to the
outstanding Letter of Credit Liabilities, any obligations under any Swap
Contracts, and any other obligations due to Lender, as security for the
Obligations.

 

ARTICLE XI

 

Miscellaneous

 

Section 11.1 Expenses. The Borrower hereby agrees to pay on demand: (a) all
costs and expenses of the Lender in connection with the preparation,
negotiation, execution, and delivery of this Agreement and the other Loan
Documents and any and all amendments,

 

LOAN AGREEMENT - Page 37



--------------------------------------------------------------------------------

modifications, renewals, extensions, and supplements thereof and thereto,
including, without limitation, the reasonable fees and expenses of legal
counsel, advisors, consultants, and auditors for the Lender, (b) all costs and
expenses of the Lender in connection with any Default and the enforcement of
this Agreement or any other Loan Document, including, without limitation, the
reasonable fees and expenses of legal counsel, advisors, consultants, and
auditors for the Lender, (c) all transfer, stamp, documentary, or other similar
taxes, assessments, or charges levied by any Governmental Authority in respect
of this Agreement or any of the other Loan Documents, (d) all costs, expenses,
assessments, and other charges incurred in connection with any filing,
registration, recording, or perfection of any security interest or Lien
contemplated by this Agreement or any other Loan Document, and (e) all other
costs and expenses incurred by the Lender in connection with this Agreement or
any other Loan Document, any litigation, dispute, suit, proceeding or action;
the enforcement of its rights and remedies, protection of its interests in
bankruptcy, insolvency or other legal proceedings, including, without
limitation, all costs, expenses, and other charges (including the Lender’s
internal charges) incurred in connection with evaluating, observing, collecting,
examining, auditing, appraising, selling, liquidating, or otherwise disposing of
the Collateral or other assets of the Borrower. Anything herein to the contrary
notwithstanding, the obligation of the Borrower to reimburse professional fees
hereunder shall be conditioned upon the provision to the Borrower of a
reasonably detailed statement of services rendered to the Lender by the
professional for whom reimbursement is sought; provided, however, that such
detail shall in no event be required to reveal confidential communications
between the Lender and such professional that are subject to the attorney-client
privilege.

 

Section 11.2 INDEMNIFICATION. THE BORROWER SHALL INDEMNIFY THE LENDER AND EACH
AFFILIATE THEREOF AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS, AND AGENTS FROM, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL
LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS,
COSTS, AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) TO WHICH ANY OF THEM
MAY BECOME SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (A) THE
NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION, OR ENFORCEMENT OF
ANY OF THE LOAN DOCUMENTS, (B) ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS, (C) ANY BREACH BY THE BORROWER OF ANY REPRESENTATION, WARRANTY,
COVENANT, OR OTHER AGREEMENT CONTAINED IN ANY OF THE LOAN DOCUMENTS, (D) THE
PRESENCE, RELEASE, THREATENED RELEASE, DISPOSAL, REMOVAL, OR CLEANUP OF ANY
HAZARDOUS MATERIAL LOCATED ON, ABOUT, WITHIN, OR AFFECTING ANY OF THE PROPERTIES
OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY, (E) THE USE OR PROPOSED USE OF ANY
LETTER OF CREDIT, (F) ANY AND ALL TAXES, LEVIES, DEDUCTIONS, AND CHARGES IMPOSED
ON THE LENDER OR ANY OF THE LENDER’S CORRESPONDENTS IN RESPECT OF ANY LETTER OF
CREDIT, OR (G) ANY INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, INCLUDING,
WITHOUT LIMITATION, ANY THREATENED INVESTIGATION, LITIGATION, OR OTHER
PROCEEDING, RELATING TO ANY OF THE FOREGOING. WITHOUT LIMITING ANY PROVISION OF
THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, IT IS THE EXPRESS INTENTION OF THE
PARTIES HERETO THAT EACH PERSON TO BE INDEMNIFIED UNDER THIS SECTION SHALL BE
INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES,
CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,

 

LOAN AGREEMENT - Page 38



--------------------------------------------------------------------------------

DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR
RESULTING FROM THE SOLE CONTRIBUTORY OR ORDINARY NEGLIGENCE OF SUCH PERSON.
ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, THE LENDER SHALL NOT BE
INDEMNIFIED OR HELD HARMLESS FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 11.3 Limitation of Liability. Neither the Lender nor any Affiliate,
officer, director, employee, attorney, or agent of the Lender shall have any
liability with respect to, and the Borrower hereby waives, releases, and agrees
not to sue any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Lender or any of the Lender’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement or any
of the other Loan Documents, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents.

 

Section 11.4 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Lender shall have the right
to act exclusively in the interest of the Lender and shall have no duty of
disclosure, duty of loyalty, duty of care, or other duty or obligation of any
type or nature whatsoever to the Borrower or any of the Borrower’s shareholders
or any other Person other than Lender.

 

Section 11.5 Lender Not Fiduciary. The relationship between the Borrower and the
Lender is solely that of debtor and creditor, and the Lender has no fiduciary or
other special relationship with the Borrower, and no term or condition of any of
the Loan Documents shall be construed so as to deem the relationship between the
Borrower and the Lender to be other than that of debtor and creditor. The Lender
shall in good faith hold in confidence all information, memoranda, or extracts
furnished to the Lender by the Borrower hereunder or in connection with the
negotiation hereof; provided that the Lender may disclose such information (i)
to its Affiliates, accountants or counsel; (ii) to any regulatory agency having
the authority to examine the Lender, as required by any legal or governmental
process or otherwise by law, and (iv) to the extent that such information shall
be publicly available or shall have been known to the Lender independently of
any disclosure by the Borrower hereunder or in connection herewith.

 

Section 11.6 Equitable Relief. The Borrower recognizes that in the event the
Borrower fails to pay, perform, observe, or discharge any or all of the
Obligations, any remedy at law may prove to be inadequate relief to the Lender.
The Borrower therefore agrees that the Lender, if the Lender so requests, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

 

Section 11.7 No Waiver; Cumulative Remedies. No failure on the part of the
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power, or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power,
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement and the other Loan Documents are cumulative and
not exclusive of any rights and remedies provided by law.

 

LOAN AGREEMENT - Page 39



--------------------------------------------------------------------------------

Section 11.8 Successors and Assigns. This Agreement is binding upon and shall
inure to the benefit of the Lender and the Borrower and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Lender.

 

Section 11.9 Survival. All representations and warranties made in this Agreement
or any other Loan Document or in any document, statement, or certificate
furnished in connection with this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and no investigation by
the Lender or any closing shall affect the representations and warranties or the
right of the Lender to rely upon them. Without prejudice to the survival of any
other obligation of the Borrower hereunder, the obligations of the Borrower
under Sections 11.1 and 11.2 shall survive repayment of the Note and termination
of the Commitment and the Letters of Credit.

 

Section 11.10 ENTIRE AGREEMENT; AMENDMENT. THIS AGREEMENT, THE NOTE, AND THE
OTHER LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG
THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO. The
provisions of this Agreement and the other Loan Documents to which the Borrower
is a party may be amended or waived only by an instrument in writing signed by
the parties hereto.

 

Section 11.11 Notices. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or subject to the last sentence hereof electronic mail address
specified for notices below the signatures hereon or to such other address as
shall be designated by such party in a notice to the other parties. All such
other notices and other communications shall be deemed to have been given or
made upon the earliest to occur of (i) actual receipt by the intended recipient
or (ii) (A) if delivered by hand or courier, (B) if delivered by mail, four
business days after deposit in the mail, postage prepaid; (C) if delivered by
facsimile when sent and receipt has been confirmed by telephone; and (D) if
delivered by electronic mail (which form of delivery is subject to the
provisions of the last sentence below) when delivered; provided, however, that
notices and other communications pursuant to Article II shall not be effective
until actually received by the Lender. Electronic mail and intranet websites may
be used only to distribute only routine communications, such as financial
statements and other information, and to distribute Loan Documents for execution
by the parties thereto, and may not be used for any other purpose.

 

Section 11.12 Governing Law; Venue; Service of Process. This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas and
the applicable laws of the United States of America. This Agreement has been
entered into in Dallas County, Texas, and it shall be performable for all
purposes in Dallas County, Texas. Any action or proceeding against the Borrower
under or in connection with any of the Loan Documents may be brought in any
state or federal court in Dallas County, Texas. The Borrower hereby irrevocably
(a) submits to the nonexclusive jurisdiction of such courts, and (b) waives any
objection it may

 

LOAN AGREEMENT - Page 40



--------------------------------------------------------------------------------

now or hereafter have as to the venue of any such action or proceeding brought
in any such court or that any such court is an inconvenient forum. The Borrower
agrees that service of process upon it may be made by certified or registered
mail, return receipt requested, at its address specified or determined in
accordance with the provisions of Section 11.12. Nothing herein or in any of the
other Loan Documents shall affect the right of the Lender to serve process in
any other manner permitted by law or shall limit the right of the Lender to
bring any action or proceeding against the Borrower or with respect to any of
its property in courts in other jurisdictions. Any action or proceeding by the
Borrower against the Lender shall be brought only in a court located in Dallas
County, Texas.

 

Section 11.13 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

Section 11.14 Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be invalid or illegal.

 

Section 11.15 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

 

Section 11.16 Intentionally Omitted.

 

Section 11.17 Construction. The Borrower and the Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Borrower and the Lender.

 

Section 11.18 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default if such action is taken or such condition exists.

 

Section 11.19 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN
THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.

 

Section 11.20 Arbitration.

 

A. Upon the demand of any party, any dispute under this Agreement or the Loan
Documents shall be resolved by binding arbitration (except as set forth in
Section 11.20.E. below) in accordance with the terms of this Agreement or the

 

LOAN AGREEMENT - Page 41



--------------------------------------------------------------------------------

other Loan Documents. Any party may by summary proceedings bring an action in
court to compel arbitration of a Dispute. Any party who fails or refuses to
submit to arbitration following a lawful demand by any other party shall bear
all costs and expenses incurred by such other party in compelling arbitration of
any Dispute.

 

B. Arbitration proceedings shall be administered by the American Arbitration
Association (“AAA”) or such other administrator as the parties shall mutually
agree upon in accordance with the AAA Commercial Arbitration Rules. All Disputes
submitted to arbitration shall be resolved in accordance with the Federal
Arbitration Act (Title 9 of the United States Code), notwithstanding any
conflicting choice of law provision in any of the foregoing documents. The
arbitration shall be conducted at a location in Dallas County, Texas selected by
the AAA or other administrator. If there is any inconsistency between the terms
hereof and any such rules, the terms and procedures set forth herein shall
control.. All statutes of limitation applicable to any Dispute shall apply to
any arbitration proceeding. All discovery activities shall be expressly limited
to matters directly relevant to the Dispute being arbitrated. Judgment upon any
award rendered in an arbitration may be entered in any court having
jurisdiction; provided however, that nothing contained herein shall be deemed to
be a waiver by any party that is a bank of the protections afforded to it under
Section 91 of Title 12 of the United States Code or any similar applicable state
law.

 

C. No provision hereof shall limit the right of any party to exercise self-help
remedies such as setoff, foreclosure against or sale of any real or personal
property collateral or security, or to obtain provisional or ancillary remedies,
including without limitation, injunctive relief, sequestration, attachment,
garnishment or the appointment of a receiver from a court of competent
jurisdiction before, after or during the pendency of any arbitration or other
proceeding. The exercise of any such remedy shall not waive the right of any
party to compel arbitration hereunder.

 

D. Arbitrators must be active members of the Texas State Bar with expertise in
the substantive law applicable to the subject matter of the Dispute. Arbitrators
are empowered to resolve Disputes by summary rulings in response to motions
filed prior to the final arbitration hearing. Arbitrators (i) shall resolve all
Disputes in accordance with the substantive law of the State of Texas, (ii) may
grant any remedy or relief that a court of the State of Texas could order or
grant within the scope hereof and such ancillary relief as is necessary to make
effective any award, and (iii) shall have the power to award recovery of all
costs and fees, to impose sanctions and to take such other actions as they deem
necessary to the same extent a judge could pursuant to the Federal Rules of
Civil Procedure, the Texas Rules of Civil Procedure or other applicable law. Any
Dispute in which the amount in controversy is $5,000,000 or less shall be
decided by a single arbitrator who shall not render an award of greater than
$5,000,000 (including damages, costs, fees and expenses). By submission to a
single arbitrator, each party expressly waives any right or claim to recover
more than $5,000,000. Any Dispute in which the amount in controversy exceeds
$5,000,000 shall be decided by majority vote of a panel of three arbitrators;
provided however, that all three arbitrators must actively participate in all
hearings and deliberations.

 

LOAN AGREEMENT - Page 42



--------------------------------------------------------------------------------

E. Notwithstanding anything herein to the contrary, in any arbitration in which
the amount in controversy exceeds $25,000,000, the arbitrators shall be required
to make specific, written findings of fact and conclusions of law. In such
arbitrations (i) the arbitrators shall not have the power to make any award
which is not supported by substantial evidence or which is based on legal error,
(ii) an award shall not be binding upon the parties unless the findings of fact
are supported by substantial evidence and the conclusions of law are not
erroneous under the substantive law of the State of Texas, and (iii) the parties
shall have in addition to the grounds referred to in the Federal Arbitration Act
for vacating, modifying or correcting an award the right to judicial review of
(1) whether the findings of fact rendered by the arbitrators are supported by
substantial evidence, and (2) whether the conclusions of law are erroneous under
the substantive law of the State of Texas. Judgment confirming an award in such
a proceeding may be entered only if a court determines the award is supported by
substantial evidence and not based on legal error under the substantive law of
the State of Texas.

 

F. To the maximum extent practicable, the AAA, the arbitrators and the parties
shall take all action required to conclude any arbitration proceeding within 180
days of the filing of the Dispute with the AAA. No arbitrator or other party to
an arbitration proceeding may disclose the existence, content or results
thereof, except for disclosures of information by a party required in the
ordinary course of its business, by applicable law or regulation, or to the
extent necessary to exercise any judicial review rights set forth herein. If
more than one agreement for arbitration by or between the parties potentially
applies to a Dispute, the arbitration provision most directly related to the
foregoing documents or the subject matter of the Dispute shall control. If any
provision of this Agreement shall be held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or any remaining provisions of this Agreement. This arbitration provision shall
survive termination, amendment or expiration of any of the foregoing documents
or any relationship between the parties.

 

G. Lender and Borrower hereby agree to keep all Disputes and arbitration
proceedings strictly confidential, provided, however, that Lender and Borrower
may disclose such confidential information as is necessary in any litigation
between Lender and Borrower or as required by applicable law and, on a
confidential basis, to accountants, attorneys and other consultants in the
ordinary course of business.

 

Section 11.21 Additional Interest Provision. It is expressly stipulated and
agreed to be the intent of the Borrower and the Lender at all times to comply
strictly with the applicable Texas law governing the maximum rate or amount of
interest payable on the indebtedness evidenced by any Note, any Loan Document,
and the Related Indebtedness (or applicable United States federal law to the
extent that it permits the Lender to contract for, charge, take, reserve or
receive a greater amount of interest than under Texas law). If the applicable
law is ever

 

LOAN AGREEMENT - Page 43



--------------------------------------------------------------------------------

judicially interpreted so as to render usurious any amount (i) contracted for,
charged, taken, reserved or received pursuant to any Note, any of the other Loan
Documents or any other communication or writing by or between the Borrower and
the Lender related to the transaction or transactions that are the subject
matter of the Loan Documents, (ii) contracted for, charged, taken, reserved or
received by reason of the Lender’s exercise of the option to accelerate the
maturity of any Note and/or any and all indebtedness paid or payable by the
Borrower to the Lender pursuant to any Loan Document other than any Note (such
other indebtedness being referred to in this Section as the “Related
Indebtedness”), or (iii) the Borrower will have paid or the Lender will have
received by reason of any voluntary prepayment by the Borrower of any Note
and/or the Related Indebtedness, then it is the Borrower’s and the Lender’s
express intent that all amounts charged in excess of the Maximum Lawful Rate
shall be automatically canceled, ab initio, and all amounts in excess of the
Maximum Lawful Rate theretofore collected by the Lender shall be credited on the
principal balance of any Note and/or the Related Indebtedness (or, if any Note
and all Related Indebtedness have been or would thereby be paid in full,
refunded to the Borrower), and the provisions of any Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
and thereunder; provided, however, if any Note has been paid in full before the
end of the stated term of any such Note, then the Borrower and the Lender agree
that the Lender shall, with reasonable promptness after the Lender discovers or
is advised by the Borrower that interest was received in an amount in excess of
the Maximum Lawful Rate, either refund such excess interest to the Borrower
and/or credit such excess interest against such Note and/or any Related
Indebtedness then owing by the Borrower to the Lender. The Borrower hereby
agrees that as a condition precedent to any claim seeking usury penalties
against the Lender, the Borrower will provide written notice to the Lender,
advising the Lender in reasonable detail of the nature and amount of the
violation, and the Lender shall have sixty (60) days after receipt of such
notice in which to correct such usury violation, if any, by either refunding
such excess interest to the Borrower or crediting such excess interest against
the Note to which the alleged violation relates and/or the Related Indebtedness
then owing by the Borrower to the Lender. All sums contracted for, charged,
taken, reserved or received by the Lender for the use, forbearance or detention
of any debt evidenced by any Note and/or the Related Indebtedness shall, to the
extent permitted by applicable law, be amortized or spread, using the actuarial
method, throughout the stated term of such Note and/or the Related Indebtedness
(including any and all renewal and extension periods) until payment in full so
that the rate or amount of interest on account of any Note and/or the Related
Indebtedness does not exceed the Maximum Lawful Rate from time to time in effect
and applicable to such Note and/or the Related Indebtedness for so long as debt
is outstanding. In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to this Note and/or any of the Related
Indebtedness. Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, it is not the intention of the Lender to
accelerate the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.

 

Section 11.22 Ceiling Election. To the extent that Lender is relying on Chapter
303 of the Texas Finance Code to determine the Maximum Lawful Rate payable on
any such Note and/or any other portion of the Indebtedness, the Lender will
utilize the weekly ceiling from time to time in effect as provided in such
Chapter 303, as amended. To the extent United States federal law permits the
Lender to contract for, charge, take, receive or reserve a greater amount

 

LOAN AGREEMENT - Page 44



--------------------------------------------------------------------------------

of interest than under Texas law, Lender will rely on United States federal law
instead of such Chapter 303 for the purpose of determining the Maximum Lawful
Rate. Additionally, to the extent permitted by applicable law now or hereafter
in effect, the Lender may, at its option and from time to time, utilize any
other method of establishing the Maximum Lawful Rate under such Chapter 303 or
under other applicable law by giving notice, if required, to the Borrower as
provided by applicable law now or hereafter in effect.

 

LOAN AGREEMENT - Page 45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BORROWER: RF MONOLITHICS, INC. By:  

/s/ Harley E. Barnes III

--------------------------------------------------------------------------------

    Harley E. Barnes III     Chief Financial Officer Address for Notices: 4441
Sigma Road Dallas, Texas 75244 Fax No.: (972) 404-9476 Telephone No.: (972)
448-3789 Attention: Chief Financial Officer e-mail: bbarnes@rfm.com LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Thomas J. Krueger

--------------------------------------------------------------------------------

    Thomas J. Krueger     Vice President Address for Notices: 4975 Preston Park
Blvd. Suite 280 Plano, Texas 75093 Fax No.: (972) 867 - 5674 Telephone No.:
(972) 599-5330 Attention: Thomas J. Krueger e-mail:
thomas.j.krueger@wellsfargo.com

 

LOAN AGREEMENT - Page 46



--------------------------------------------------------------------------------

INDEX TO EXHIBITS

 

Exhibit


--------------------------------------------------------------------------------

  

Description of Exhibit

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

A    Borrowing Base Report    1.1 B    Compliance Certificate    1.1 C   
Revolving Credit Note    1.1 and 2.1 D    Advance Request Form    1.1 INDEX TO
SCHEDULES     

Description of Schedules

--------------------------------------------------------------------------------

   Article/Section


--------------------------------------------------------------------------------

     Conditions Precedent    5.1(n)      Disclosure Schedule    1.1, VI and VIII

 

LOAN AGREEMENT - Page 47



--------------------------------------------------------------------------------

EXHIBIT A

 

BORROWING BASE REPORT

 

FOR MONTH ENDED                                  (THE “SUBJECT MONTH”)

 

LENDER:    Wells Fargo Bank, National Association BORROWER:    RF MONOLITHICS,
INC.

 

This certificate is delivered under the Loan Agreement (the “Agreement”) dated
as of December 31, 2004, between Borrower and Lender. Capitalized terms used in
this certificate shall, unless otherwise indicated, have the meanings set forth
in the Agreement. On behalf of Borrower, the undersigned certifies to Lender on
the date hereof that (a) no Default or Event of Default has occurred and is
continuing, (b) a review of the activities of Borrower during the Subject Month
has been made under my supervision with a view to determining the amount of the
current Borrowing Base, (c) the accounts receivable included in the Borrowing
Base below meet all conditions to qualify for inclusion therein as set forth in
the Agreement, and all representations and warranties set forth in the Agreement
with respect thereto are true and correct in all material respects, and (d) the
information set forth below hereto is true and correct as of the last day of the
Subject Month.

 

LINE

--------------------------------------------------------------------------------

                 

AT END OF

SUBJECT MONTH

--------------------------------------------------------------------------------

1.

   Total Accounts Receivable (less discounts)           $ __________

2.

   Ineligible Accounts              

(a)

        Accounts outstanding 60 days or more past the due date, but not to
exceed 120 days after the original invoice date    $ __________       

(b)

        Accounts not in compliance with applicable laws, rules, and regulations
   $ __________       

(c)

        Accounts for consignments and non-final sales (apart from Borrower’s
standard product warranties)    $ __________       

(d)

        Accounts evidenced by chattel paper or an instrument (unless secured by
a letter of credit provided by Borrower’s customer)    $ __________       

 

LOAN AGREEMENT - Page 1



--------------------------------------------------------------------------------

(e)    Foreign accounts (other than accounts which are insured under a foreign
credit insurance policy acceptable to Lender in its sole discretion)   
$__________      (f)   

Accounts due from the U.S. Government

or subdivision thereof (with respect to which the Federal Assignment of Claims
Act of 1940 has not been complied with)

   $__________      (g)    Accounts subject to specific assignment restrictions
   $__________      (h)    Accounts owed by account debtor with more than 25% of
Accounts of such account debtor ineligible by reason of 2(a)    $__________     
(i)    Amounts excluded due to 25% concentration restriction on any single
account debtor (25% concentration limit)    $__________      (j)    Accounts
representing commissions or not created in the ordinary course of business or
not arising from an enforceable contract, the performance of which has been
completed by the Borrower    $__________      (k)    Accounts to which the
Borrower does not have good and indefeasible title or which are subject to any
Lien except Liens in favor of the Lender and Permitted Liens    $__________     
(l)    Accounts subject to setoff, counterclaim, defense, dispute, recoupment,
or adjustment other than normal discounts for prompt payment    $__________     
(m)    Accounts with respect to which the account debtor is insolvent or the
subject of any bankruptcy or insolvency proceeding or has made an assignment for
the benefit of creditors, suspended normal business operations, dissolved,
liquidated, terminated its existence, ceased to pay its debts as they become
due, or suffered a receiver or trustee to be appointed for any of its assets or
affairs    $__________     

 

LOAN AGREEMENT - Page 2



--------------------------------------------------------------------------------

(n)

        Accounts with respect to which any default exists    $ __________       

(o)

        Accounts with respect to which the account debtor has returned or
refused to retain, or otherwise notified the Borrower of any dispute concerning,
or claimed nonconformity of, any of the goods from the sale of which the account
arose    $ __________       

(p)

        Accounts owed by an Affiliate, employee, officer, director or
shareholder of the Borrower    $ __________       

(q)

        Accounts not payable in Dollars, Euros, Pounds Sterling or Japanese Yen
by the account debtor; and accounts payable in any of the aforementioned
currencies, other than Dollars, that exceed five percent (5%) of all accounts   
$ __________       

(r)

        The account is owed by an account debtor whose accounts the Lender in
its reasonable discretion has chosen to exclude    $ __________       

(s)

        The amount of all “contra accounts” and other obligations owed by the
Borrower to account debtors    $ __________       

(t)

        Other Ineligible Accounts disallowed by Lender in its good faith
discretion    $ __________       

3.

   Total Ineligible Accounts
add Lines 2(a) through 2(t)           $ __________

4.

   Total Eligible Accounts
Line 1 minus Line 3           $ __________

5.

   Multiplied by: Borrowing Base factor             80%

6.

   Total Accounts Component of Borrowing Base
Line 4 x Line 5           $ __________

7.

   Borrowing Base
Line 6           $ __________

8.

   Amount of Commitment           $ __________

 

LOAN AGREEMENT - Page 3



--------------------------------------------------------------------------------

9.   

Sum of (a) principal balance of Revolving Credit Advances plus (b) Letter of
Credit Liabilities

(not to exceed $500,000)

        $__________ 10.    Lesser of Line 7 or Line 8         $__________ 11.   

Amount available for Revolving Credit Advances, if positive, or amount to be
repaid, if negative

Line 10 minus Line 9

        $__________

 

RF MONOLITHICS, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

LOAN AGREEMENT - Page 4



--------------------------------------------------------------------------------

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

FOR QUARTER/YEAR (Circle one) ENDED _____________________ (THE “SUBJECT PERIOD”)

 

LENDER:   Wells Fargo Bank, National Association BORROWER:   RF MONOLITHICS,
INC.

 

This certificate is delivered under the Loan Agreement (as amended, restated,
modified or renewed from time to time, the “Agreement”) dated as of December 31,
2004, between Borrower and Lender. Capitalized terms when used in this
certificate shall, unless otherwise indicated, have the meanings set forth in
the Agreement. I certify to Lender that, on the date of this certificate, (a)
the financial statements of Borrower attached to this certificate were prepared
in accordance with GAAP, and present fairly the financial condition and results
of operations of Borrower as of the end of and for the Subject Period, (b) no
Default or Event of Default currently exists or has occurred which has not been
cured or waived by Lender, or if a Default has occurred and is continuing, a
statement as to the nature thereof and the action which is proposed to be taken
with respect thereto is attached hereto, (c) attached hereto is a statement
showing in reasonable detail the calculations demonstrating compliance with
Article IX of the Agreement, and (d) the status of compliance by Borrower with
certain covenants of the Agreement at the end of the Subject Period is as set
forth below:

 

              

In Compliance as of
End of Subject Period

(Please Indicate)

--------------------------------------------------------------------------------

1.    Financial Statements and Reports                (a)    Provide annual
audited FYE financial statements of Borrower within the period prescribed in
Section 7.1.A. of the Agreement.    Yes    No      (b)    Provide quarterly
financial statements of Borrower within the period prescribed in Section 7.1.B.
of the Agreement.    Yes    No      (c)    Provide a quarterly Compliance
Certificate within the period prescribed in Section 7.1. E of the Agreement.   
Yes    No      (d)    Provide financial statements of Guarantor within 90 days
after the last day of each year.    Yes    No      (e)    Provide a copy of
Guarantor’s tax return within 30 days after it is filed with the Internal
Revenue Service.    Yes    No      (f)    Provide annual projections prior to
August 31 of each fiscal year.    Yes    No      (g)    Provide a monthly
summary accounts receivable aging and accounts payable aging, within 30 days
after the last day of each month.    Yes    No      (h)    Provide other
required reporting and other information concerning Borrower or Guarantor as
Lender may from time to time request timely.    Yes    No

 

1



--------------------------------------------------------------------------------

2.   

Subsidiaries.

None except as listed on Disclosure Schedule

   Yes    No 3.   

Additional Indebtedness.

None, except Indebtedness permitted by Section 8.1 of the Agreement.

   Yes    No 4.   

Liens and Encumbrances; Negative Pledge Agreements.

None at any time, except Liens permitted by Section 8.2 of the Agreement.

   Yes    No 5.   

Limitation of Acquisitions and Mergers.

None except those permitted by Section 8.3 of the Agreement.

   Yes    No 6.   

Dividends and Stock Repurchase.

None, except as permitted by Section 8.4 of the Agreement.

   Yes    No 7.   

Loans and Investments.

None, except those permitted by Section 8.5 of the Agreement.

   Yes    No 9.   

Affiliate Transactions.

None, except issuances permitted by Section 8.7 of the Agreement.

   Yes    No 10.   

Disposal of Assets other than in the Ordinary Course of Business.

None at any time without prior written consent of Lender except as permitted by
Section 8.8 of the Agreement.

   Yes    No 11.   

Sale and Leaseback Transactions (Section 8.9 of the Agreement).

None any time without prior written consent of Lender.

   Yes    No 12.   

Prepayment of Debt (Section 8.10 of the Agreement).

None except Debt permitted by Section 8.10 of the Agreement.

   Yes    No 13.   

Changes in Nature of Business (Section 8.11 of the Agreement).

None at any time without prior written consent of Lender.

   Yes    No 14.   

Environmental Laws (Section 8.12 of the Agreement).

No activity likely to cause violations.

   Yes    No 15.   

Changes in Fiscal Year; Accounting Practices (Section 8.13 of the Agreement).

None at any time without prior written consent of Lender.

   Yes    No 16.   

No Negative Pledge (Section 8.14 of the Agreement).

None.

   Yes    No 17.   

No Contingent Obligations (Section 8.15 of the Agreement).

None.

   Yes    No 18.   

Cash Flow Leverage Ratio (CFL).

 

Maximum of 2.00 to 1.00. (Defined as, for any period of determination, the ratio
of (a) Consolidated Senior Funded Debt to (b) Consolidated EBITDA).

 

                    CFL Ratio:                                         
                                        
                                                             .

   Yes    No

 

2



--------------------------------------------------------------------------------

19.

  

Fixed Charge Coverage Ratio (FCC).

 

Minimum of 1.25 to 1.00. (Defined as, for any period of determination, the ratio
of (a) Excess Cash Flow to (b) the sum of (i) Consolidated Interest Charges,
(ii) scheduled principal payments on Consolidated Senior Funded Debt, and (iii)
an amount equal to twenty percent (20%) of the outstanding amount of all
Revolving Credit Advances).

 

                    FCC Ratio:                                       
                                        
                                                                  .

   Yes    No

20.

  

Consolidated Tangible Net Worth (Defined as Shareholders’ Equity (net of
treasury shares) of the Borrower and its Subsidiaries on that date minus the
Intangible Assets of the Borrower and its Subsidiaries on that date plus
Subordinated Debt).

 

Consolidated Net Income:                                       
                                        
                                                            

 

Required: $18,652,000 + 75% of Consolidated Net
Income                                       
                                                

 

Consolidated Tangible Net Worth:                                       
                                        
                                                

   Yes    No

21.

  

Profitability.

 

Net Income has been positive for preceding two quarters and four consecutive
quarters. (Consolidated Net Income is defined as for any period, the
consolidated net income (or loss) determined in conformity with GAAP of the
Borrower and its Subsidiaries).

 

Net Income for preceding quarter= _______________________________.

Net Income for current quarter= _______________________________.

Net Income for preceding four consecutive quarters = ________________________.

  

 

Yes

  

 

Yes

22.

  

Capital Expenditures.

Borrower has not made any Capital Expenditures during fiscal year in excess of
an aggregate of $2,500,000.

 

Year-to-Date Capital Expenditures =                                         
                                .

  

 

Yes

  

 

No

 

RF MONOLITHICS, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

3



--------------------------------------------------------------------------------

Exhibit C

 

WELLS FARGO BANK   REVOLVING CREDIT NOTE

 

$10,000,000.00

 

Dallas, Texas

December 31, 2004

 

FOR VALUE RECEIVED, the undersigned RF MONOLITHICS, INC. (“Borrower”) promises
to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) at its
office at North Dallas RCBO, 4975 Preston Park Blvd., Suite 280, Plano, TX
75093, or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of Ten Million Dollars ($10,000,000.00), or so much thereof as may
be advanced and be outstanding, with interest thereon, to be computed on each
advance from the date of its disbursement as set forth herein.

 

1. DEFINITIONS:

 

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined; all terms used herein but not defined herein shall have
the meaning given to such terms in the Loan Agreement (as hereinafter defined):

 

“Base Rate” means for any day, a rate of interest equal to the higher of (i) the
Prime Rate in effect for such day and (ii) the sum of the Federal Funds Rate in
effect for such day plus one half of one percent (1/2 of 1%).

 

“Base Rate Loan” means a Revolving Credit Advance that bears interest at the
Base Rate.

 

“Business Day” means any day except a Saturday, Sunday or any other day on which
commercial banks in Texas are authorized or required by law to close.

 

“Federal Funds Rate” means for any day an interest rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or
if such rate is not so published for any day that is a Business Day, the average
of the quotations at approximately 10:00 a.m. (Dallas, Texas time) on such day
on such transactions received by Bank from three Federal funds brokers of
recognized standing selected by Bank in its sole discretion.

 

“Fixed Rate Term” means a period commencing on a Business Day and continuing for
1, 2 or 3 months, as designated by Borrower, during which all or a portion of
the outstanding principal balance of this Note bears interest determined in
relation to LIBOR; provided however, that no Fixed Rate Term may be selected for
a principal amount less than $500,000.00; and provided further, that no Fixed
Rate Term shall extend beyond the scheduled maturity date hereof. If any Fixed
Rate Term would end on a day which is not a Business Day, then such Fixed Rate
Term shall be extended to the next succeeding Business Day.

 

1



--------------------------------------------------------------------------------

“Interest Payment Date” means (i) with respect to any Base Rate Loan, on the
first day of each month commencing on February 1, 2005 and on the Termination
Date and (ii) with respect to a LIBOR Loan, on the last day of the applicable
Fixed Rate Term and on the Termination Date.

 

“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/16 of 1%) determined by dividing Base LIBOR by a percentage equal to
100% less any LIBOR Reserve Percentage.

 

(i) “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Bank as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Bank for the purpose of calculating effective rates
of interest for loans making reference thereto, on the first day of a Fixed Rate
Term for delivery of funds on said date for a period of time approximately equal
to the number of days in such Fixed Rate Term and in an amount approximately
equal to the principal amount to which such Fixed Rate Term applies. Borrower
understands and agrees that Bank may base its quotation of the Inter-Bank Market
Offered Rate upon such offers or other market indicators of the Inter-Bank
Market as Bank in its discretion deems appropriate including, but not limited
to, the rate offered for U.S. dollar deposits on the London Inter-Bank Market.

 

(ii) “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable Fixed Rate Term.

 

“LIBOR Loan” means a Revolving Credit Advance that bears interest at LIBOR.

 

“Prime Rate” means, on any day, (a) at any time the rate of interest most
recently announced by Wells Fargo Bank, N.A. at its principal office in San
Francisco, California as its prime rate, whether or not the Borrowers have
notice thereof, with the understanding that the Prime Rate is one of Wells Fargo
Bank, N.A.’s base rates and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto, and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo Bank, N.A. may designate, which
change in the Prime Rate shall be effective on the day the change is announced
within Wells Fargo Bank, N.A.

 

2. INTEREST:

 

Section 2.1 Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed, except
with respect to Base Rate Loans, in which case interest shall be computed on the
basis of a 365/366-day year, as the case may be, actual days elapsed) at the
lesser of (i) either (A) at a fluctuating rate per annum equal to the Base Rate
in effect from time to time, or (B) at a fixed rate per annum determined by Bank
to be 2.25% above LIBOR in effect on the first day of the applicable Fixed Rate
Term, or (ii) the

 

2



--------------------------------------------------------------------------------

Maximum Rate. When interest is determined in relation to the Prime Rate, each
change in the rate of interest hereunder shall become effective on the date each
Prime Rate change is announced within Bank. With respect to each LIBOR selection
option selected hereunder, Bank is hereby authorized to note the date, principal
amount, interest rate and Fixed Rate Term applicable thereto and any payments
made thereon on Bank’s books and records (either manually or by electronic
entry) and/or on, any schedule attached to this Note, which notations shall be
prima facie evidence of the accuracy of the information noted.

 

Section 2.2 Selection of Interest Rate Options. At any time any portion of this
Note bears interest determined in relation to LIBOR, it may be continued by
Borrower at the end of the Fixed Rate Term applicable thereto so that all or a
portion thereof bears interest determined in relation to the Base Rate or to
LIBOR for a new Fixed Rate Term designated by Borrower. At any time any portion
of this Note bears interest determined in relation to the Base Rate, Borrower
may convert all or a portion thereof so that it bears interest determined in
relation to LIBOR for a Fixed Rate Term designated by Borrower. At such time as
Borrower requests an advance hereunder or wishes to select a LIBOR option for
all or a portion of the outstanding principal balance hereof, and at the end of
each Fixed Rate Term, Borrower shall give Bank notice specifying: (i) the
interest rate option selected by Borrower; (ii) the principal amount subject
thereto; and (iii) for each LIBOR selection, the length of the applicable Fixed
Rate Term. Any such notice may be given by telephone (or such other electronic
method as Bank may permit) so long as, with respect to each LIBOR selection, (A)
if requested by Bank, Borrower provides to Bank written confirmation thereof not
later than three (3) Business Days after such notice is given, and (B) such
notice is given to Bank prior to 10:00 a.m. on the first day of the Fixed Rate
Term, or at a later time during any Business Day if Bank, at its sole option but
without obligation to do so, accepts Borrower’s notice and quotes a fixed rate
to Borrower. If Borrower does not immediately accept a fixed rate when quoted by
Bank, the quoted rate shall expire and any subsequent LIBOR request from
Borrower shall be subject to a redetermination by Bank of the applicable fixed
rate. If no specific designation of interest is made at the time any advance is
requested hereunder or at the end of any Fixed Rate Term, Borrower shall be
deemed to have made a Base Rate interest selection for such advance or the
principal amount to which such Fixed Rate Term applied.

 

Section 2.3 Taxes and Regulatory Costs. Borrower shall pay to Bank immediately
upon demand, in addition to any other amounts due or to become due hereunder,
any and all (i) withholdings, interest equalization taxes, stamp taxes or other
taxes (except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower.

 

Section 2.4 Payment of Interest. Interest accrued on this Note shall be payable
on the Interest Payment Date.

 

3



--------------------------------------------------------------------------------

Section 2.5 Default Interest. From and after the maturity date of this Note, or
such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed, except with respect to Base Rate
Loans, in which case interest shall be computed on the basis of a 365/366-day
year, as the case may be, actual days elapsed) equal to 4% above the rate of
interest from time to time applicable to this Note, but in no event at a rate
greater than the Maximum Rate.

 

3. BORROWING AND REPAYMENT:

 

Section 3.1 Borrowing and Repayment. Borrower may from time to time during the
term of this Note borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions of this
Note and of the Loan Agreement between Borrower and Bank defined below; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above. Each borrowing, conversion to or
continuation of LIBOR Loans shall be in a principal amount of $500,000 or a
whole multiple of $250,000 in excess thereof. The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for any
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note and all outstanding accrued
interest thereon shall be due and payable in full on the Termination Date.

 

Section 3.2 Advances. Advances hereunder, to the total amount of the principal
sum available hereunder, may be made by the holder at the oral or written
request of (i) David Kirk, any one acting alone, who are authorized to request
advances and direct the disposition of any advances until written notice of the
revocation of such authority is received by the holder at the office designated
above, or (ii) any person, with respect to advances deposited to the credit of
any deposit account of any Borrower, which advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of each Borrower
regardless of the fact that persons other than those authorized to request
advances may have authority to draw against such account. The holder shall have
no obligation to determine whether any person requesting an advance is or has
been authorized by any Borrower.

 

Section 3.3 Application of Payments. Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof. All payments credited to principal shall be applied
first, to the outstanding principal balance of this Note which bears interest
determined in relation to the Base Rate, if any, and second, to the outstanding
principal balance of this Note which bears interest determined in relation to
LIBOR, with such payments applied to the oldest Fixed Rate Term first.

 

Section 3.4 Credit Sweep. Borrower’s operating account will be linked to this
Note, so upon the last transaction of each Business Day, any shortfall in the
operating account will be funded by a drawdown of a Base Rate Loan. Paydown on
this Note is similar in that any positive collected balance in the operating
account at the end of each Business Day will reduce any Base Rate Loans as
contemplated by Section 4.1. For amounts greater than the terms outlined above,
Borrower will give the Bank one Business Day advance notice of its intent to
borrow hereunder as contemplated in Section 2.1.D of the Loan Agreement.

 

4



--------------------------------------------------------------------------------

4. PREPAYMENT:

 

Section 4.1 Base Rate Loan. Positive credit balances in the Borrower’s operating
account at the end of each Business Day will reduce any Base Rate Loans. In
addition, Borrower may prepay principal (which shall include all accrued
interest thereon) upon one Business Day’s prior notice to Bank, in any amount
and without penalty.

 

Section 4.2 LIBOR Loan. Borrower may prepay principal (which shall include all
accrued interest thereon) on any LIBOR Loan upon three Business Day’s prior
notice to Bank and in the minimum amount of $1,000,000.00, or a whole multiple
of $500,000 in excess thereof; provided however, that if the outstanding
principal balance of such portion of this Note is less than said amount, the
minimum prepayment amount shall be the entire outstanding principal balance
thereof. In consideration of Bank providing this prepayment option to Borrower,
or if any such portion of this Note shall become due and payable at any time
prior to the last day of the Fixed Rate Term applicable thereto, Borrower shall
pay to Bank immediately upon demand a fee which is the sum of the discounted
monthly differences for each month from the month of prepayment through the
month in which such Fixed Rate Term matures, calculated as follows for each such
month:

 

Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the Fixed Rate Term applicable thereto.

 

Subtract from the amount determined in (a) above the amount of interest which
would have accrued for the same month on the amount prepaid for the remaining
term of such Fixed Rate Term at LIBOR in effect on the date of prepayment for
new loans made for such term and in a principal amount equal to the amount
prepaid.

 

If the result obtained in (b) for any month is greater than zero, discount that
difference by LIBOR used in (b) above.

 

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank.

 

5. EVENTS OF DEFAULT:

 

This Note is made pursuant to and is subject to the terms and conditions of that
certain Loan Agreement between Borrower and Bank dated as of December 31, 2004
(as amended, restated or modified from time to time, the “Loan Agreement”). Any
default in the payment or performance of any obligation under this Note, or any
defined event of default under the Loan Agreement, shall constitute an “Event of
Default” under this Note.

 

5



--------------------------------------------------------------------------------

6. MISCELLANEOUS:

 

Section 6.1 Remedies. Upon the occurrence of any Event of Default, the holder of
this Note, at the holder’s option, may declare all sums of principal and accrued
and unpaid interest outstanding hereunder to be immediately due and payable
without presentment, demand, or any notices of any kind, including without
limitation notice of nonperformance, notice of protest, protest, notice of
dishonor, notice of intention to accelerate or notice of acceleration, all of
which are expressly waived by each Borrower, and the obligation, if any, of the
holder to extend any further credit hereunder shall immediately cease and
terminate. Each Borrower shall pay to the holder immediately upon demand the
full amount of all payments, advances, charges, costs and expenses, including
reasonable attorneys’ fees (to include outside counsel fees and all allocated
costs of the holder’s in-house counsel to the extent permissible), expended or
incurred by the holder in connection with the enforcement of the holder’s rights
and/or the collection of any amounts which become due to the holder under this
Note, and the prosecution or defense of any action in any way related to this
Note, including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to any
Borrower or any other person or entity.

 

Section 6.2 Obligations Joint and Several. Should more than one person or entity
sign this Note as a Borrower, the obligations of each such Borrower shall be
joint and several.

 

Section 6.3 Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Texas.

 

Section 6.4 Savings Clause. It is the intention of the parties to comply
strictly with applicable usury laws.

 

Accordingly, notwithstanding any provision to the contrary in this Note, or in
any contract, instrument or document evidencing or securing the payment hereof
or otherwise relating hereto (each, a “Related Document”), in no event shall
this Note or any Related Document require the payment or permit the payment,
taking, reserving, receiving, collection or charging of any sums constituting
interest under applicable laws that exceed the maximum amount permitted by such
laws, as the same may be amended or modified from time to time (the “Maximum
Rate”). If any such excess interest is called for, contracted for, charged,
taken, reserved or received in connection with this Note or any Related
Document, or in any communication by Bank or any other person to Borrower or any
other person, or in the event that all or part of the principal or interest
hereof or thereof shall be prepaid or accelerated, so that under any of such
circumstances or under any other circumstance whatsoever the amount of interest
contracted for, charged, taken, reserved or received on the amount of principal
actually outstanding from time to time under this Note shall exceed the Maximum
Rate, then in such event it is agreed that: (i) the provisions of this paragraph
shall govern and control; (ii) neither Borrower nor any other person or entity
now or hereafter liable for the payment of this Note or any Related Document
shall be obligated to pay the amount of such interest to the extent it is in
excess of the Maximum Rate; (iii) any such excess interest which is or has been
received by Bank, notwithstanding this paragraph, shall be credited against the
then unpaid principal balance hereof or thereof, or if this Note or any Related
Document has been or would be paid in full by such credit, refunded to

 

6



--------------------------------------------------------------------------------

Borrower; and (iv) the provisions of this Note and each Related Document, and
any other communication to Borrower, shall immediately be deemed reformed and
such excess interest reduced, without the necessity of executing any other
document, to the Maximum Rate. The right to accelerate the maturity of this Note
or any Related Document does not include the right to accelerate, collect or
charge unearned interest, but only such interest that has otherwise accrued as
of the date of acceleration. Without limiting the foregoing, all calculations of
the rate of interest contracted for, charged, taken, reserved or received in
connection with this Note and any Related Document which are made for the
purpose of determining whether such rate exceeds the Maximum Rate shall be made
to the extent permitted by applicable laws by amortizing, prorating, allocating
and spreading during the period of the full term of this Note or such Related
Document, including all prior and subsequent renewals and extensions hereof or
thereof, all interest at any time contracted for, charged, taken, reserved or
received. The terms of this paragraph shall be deemed to be incorporated into
each Related Document.

 

To the extent that Chapter 303 of the Texas Finance Code is relevant to Bank for
the purpose of determining the Maximum Rate, Bank hereby elects to determine the
applicable rate ceiling under such Article by the weekly rate ceiling from time
to time in effect, subject to Bank’s right subsequently to change such method in
accordance with applicable law, as the same may be amended or modified from time
to time.

 

Section 6.5 Right of Setoff; Deposit Accounts. Upon and after the occurrence of
an Event of Default, (i) Borrower hereby authorizes Bank, at any time and from
time to time, without notice, which is hereby expressly waived by Borrower, and
whether or not Bank shall have declared this Note to be due and payable in
accordance with the terms hereof, to set off against, and to appropriate and
apply to the payment of, Borrower’s obligations and liabilities under this Note
(whether matured or unmatured, fixed or contingent, liquidated or unliquidated),
any and all amounts owing by Bank to Borrower (whether payable in U.S. dollars
or any other currency, whether matured or unmatured, and in the case of
deposits, whether general or special (except trust and escrow accounts), time or
demand and however evidenced), and (ii) pending any such action, to the extent
necessary, to hold such amounts as collateral to secure such obligations and
liabilities and to return as unpaid for insufficient funds any and all checks
and other items drawn against any deposits so held as Bank, in its sole
discretion, may elect. Borrower hereby grants to Bank a security interest in all
deposits and accounts maintained with Bank and with any other financial
institution to secure the payment of all obligations and liabilities of Borrower
to Bank under this Note.

 

Section 6.6 Business Purpose. Borrower represents and warrants that all loans
evidenced by this Note are for a business, commercial, investment, agricultural
or other similar purpose and not primarily for a personal, family or household
use.

 

Section 6.7 Certain Tri-Party Accounts. Borrower and Bank agree that Chapter 346
of the Texas Finance Code (which regulates certain revolving credit loan
accounts and revolving tri-party accounts) shall not apply to any revolving loan
accounts created under this Note or maintained in connection herewith.

 

NOTICE: THIS NOTE AND ALL OTHER DOCUMENTS RELATING TO THE INDEBTEDNESS EVIDENCED
HEREBY CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT
BETWEEN THE

 

7



--------------------------------------------------------------------------------

PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES RELATING TO THIS NOTE AND THE INDEBTEDNESS
EVIDENCED HEREBY.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

RF MONOLITHICS, INC. By:  

/s/ Harley E. Barnes III

--------------------------------------------------------------------------------

    Harley E. Barnes III     Chief Financial Officer

 

1



--------------------------------------------------------------------------------

EXHIBIT D

 

ADVANCE REQUEST FORM

 

TO:    Wells Fargo Bank, National Association      4975 Preston Park Blvd.,
Suite 280      Plano, TX 75093      Attention:    Thomas J. Krueger          
Vice President

 

Gentlemen:

 

The undersigned is an officer of RF MONOLITHICS, INC. (the “Borrower”), and is
authorized to make and deliver this certificate pursuant to that certain Loan
Agreement dated as of December 31, 2004 between the Borrower and Wells Fargo
Bank, National Association, (the “Lender”) (as the same may be amended,
restated, modified, or supplemented from time to time, the “Loan Agreement”),
whereby such indebtedness under the Loan Agreement is evidenced by that certain
Revolving Credit Note dated December 31, 2004, executed by Borrower in favor of
the Lender (as amended, restated or modified from time to time the “Revolving
Credit Note”). Except as otherwise set forth herein, all terms defined in the
Loan Agreement shall have the same meaning herein. In accordance with the Loan
Agreement, the Borrower hereby (check whichever is applicable):

 

         1. Requests that the Lender make a Base Rate Loan (as defined in the
Revolving Credit Note) in the amount set forth in item (I)(d) below on the date
set forth in item (I)(e) below.

 

         2. Requests that the Lender make a LIBOR Loan (as defined in the
Revolving Credit Note) in the amount set forth in item (I)(d) below on the date
set forth in item (I)(e) below with an Interest Period of:

 

one month

two months

three months

 

In connection with the foregoing and pursuant to the terms and provisions of the
Loan Agreement, the undersigned hereby certifies to the Lender that the
following statements are true and correct:

 

(i) The representations and warranties contained in Article VI of the Loan
Agreement and in each of the other Loan Documents are true and correct on and as
of the date hereof with the same force and effect as if made on and as of such
date except to the extent any such representation and warranty relates solely to
an earlier date, and was true and correct on such earlier date.

 

(ii) No Default or Event of Default has occurred and is continuing or would
result from the Revolving Credit Advance requested hereunder.

 

(iii) The amount of the Revolving Credit Advance requested hereunder, when added
to the aggregate outstanding principal amount of Revolving Credit Advances, will
not exceed the lesser of (x) the amount of the Commitment minus all outstanding
Letter of Credit Liabilities, or (y) the Borrowing Base minus all outstanding
Letter of Credit Liabilities.

 

1



--------------------------------------------------------------------------------

(iv) All information supplied below is true, correct, and complete as of the
date hereof.

 

I. Advance Request Information for Revolving Credit Advances

 

(a)    Aggregate amount of Commitment    $ 10,000,000.00 (b)   

(1)      Outstanding principal amount of Revolving Credit Advances

   $ ____________     

(2)      Outstanding Letter of Credit Liabilities

   $ ____________     

(3)      Line (b)(1) plus Line (b)(2)

   $ ____________     

(4)      Borrowing Base

   $ ____________ (c)   

Net availability of credit under the aggregate Revolving Credit Commitments:

 

([lesser of Line (a) or Line (b)(4)], minus Line (b)(3))

   $ ____________ (d)    Amount of requested Revolving Credit Advance    $
____________ (e)    Date of requested Revolving Credit Advance     
_______, 200__

 

BORROWER: RF MONOLITHICS, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Dated as of:

 

 

--------------------------------------------------------------------------------

    [insert date of requested Advance]

 

2